UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22349 Capital Private Client Services Funds (Exact Name of Registrant as Specified in Charter) 6455 Irvine Center Drive Irvine, California 92618 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (949) 975-5000 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Annual report October 31, 2011 Capital Core Municipal Fund Capital Short-Term Municipal Fund Capital California Core Municipal Fund Capital California Short-Term Municipal Fund Capital Core Bond Fund Capital Global Equity Fund Capital Non-U.S. Equity Fund Capital U.S. Equity Fund Capital Private Client Services Funds Investment Adviser’s Report October 31, 2011 Dear Shareholder: Investors around the world have dealt with a plethora of unanswerable questions over the past year: When will the debt crisis in Greece be resolved? Will the political strife in Washington, D.C. ultimately lead to an effective compromise for solving the nation’s fiscal challenges? What impact will slowing growth in China have on the rest of the world? Are Europe and the U.S. headed into another recession? Can the yields on bonds possibly fall any lower? Such uncertainty seemed to rule the gyrating stock market, as investors focused largely on macroeconomic events rather than on company fundamentals. In this uncertain environment, stocks moved lower, with the S&P 500 Index falling 4.83% for the one year period ending October 31, 2011. International markets fared even worse, with the MSCI World (Net) and MSCI EAFE (Net) Indices dropping 8.01% and 10.17% respectively, due largely to significant weakness in Europe and the emerging markets. Not surprisingly, this exodus from equities benefited bonds, sending yields on U.S. Treasuries plummeting to new lows. Ironically, a significant rally ensued after Standard & Poor’s lowered its debt rating on U.S. government securities during the summer. The entire high-quality fixed-income market did well, leading to positive results across the board for bonds. You will find detailed results information for the Capital Private Client Services Funds throughout this report. Below are some of the broad perspectives for your portfolio managers about what has taken place in the funds over the past 12 months. As always, we appreciate the trust you have placed in us to manage your assets. Equity Commentary Market activity during the period was noteworthy in several respects. First, daily trading appears to be more heavily impacted by minute-to-minute headlines than ever before. It has become commonplace for the stock market to open sharply positive, only to end the afternoon significantly lower (or vice versa). This suggests that short-term-oriented market participants are trading stocks on emotion, with little regard for underlying company fundamentals. The rising level or correlation across the global stock markets reflects the fact that individual stocks are moving in a similar direction. In environments like this, there is no place to hide when the market declines, though such indiscriminate selling can create outstanding opportunities for active investors with a long-term perspective. In addition, although there are plenty of pundits proffering opinions about how the crisis in the Eurozone and the political tug-of-war here in the U.S. will end, no one can predict the outcome with any degree of certainty. These issues will take considerable time to resolve and are dependent, in part, on how governments deal with the huge, unrealistic entitlement promises that have been made over several generations. The fact that these problems are finally being addressed is encouraging, but resolution will require compromise, diligence and time. Of course, no one can control macroeconomic events or day-to-day fluctuations. For this reason, your portfolio team remains focused on the fundamentals, which we believe will ultimately rule the future direction of both stocks and bonds. We meet regularly with management teams and are intently focused on holding only those companies with solid cash flows, excellent balance sheets and the ability to weather the current economic challenges. Our analytical team scours the globe to get a thorough understanding of the various forces affecting the companies in the Capital Global, Non-U.S. and U.S. Equity Funds. Our teams in Europe, for instance, regularly meet with policymakers to learn how decisions under consideration are likely to impact your holdings. In addition, some members of your portfolio management team just returned from China, where they performed on-site company visits, met with executives and got a firsthand look at what’s happening in that country. Capital Private Client Services Funds Investment Adviser’s Report October 31, 2011 We used periods of volatility to make selective changes. Portfolio managers were able to purchase a number of new companies at what they consider to be attractive prices based on long-term company fundamentals. In some cases, they deemphasized holdings that may face greater challenges going forward and moved into solid businesses able to differentiate themselves and potentially even thrive in a difficult environment. Although volatility is likely to persist, given the serious global macroeconomic concerns, there are many reasons to be optimistic, especially about the long term. Corporate balance sheets are stronger than they have been in years, thanks to lean cost structures. Furthermore, there is a significant gap between the average earnings yield of global stocks and U.S. Treasuries, which historically has been an indicator of relative value for equities. Fixed-Income Commentary Overall yields remain well below average, which in our view necessitates active management to help control risk and maximize total returns. To that end, we are maintaining a relatively modest stance in the Capital Core Bond, Capital Core Municipal and Capital California Core Municipal Funds in terms of both credit quality and interest rate exposure. Given that ongoing economic issues in both the U.S. and Europe will take some time to address, we see no immediate catalyst for a sudden spike in inflation or interest rates. However, there is no reason for unnecessary exposure to the long end of the yield curve right now, given that the risk/reward trade-off is so unattractive. In the Capital Core Bond Fund we have emphasized mortgage-backed securities, because of the favorable valuations we identified. We also increased our exposure to corporate securities, while lightening up on Treasuries. In the Capital Core Municipal, Capital Short-Term Municipal, Capital California Core Municipal and Capital California Short-Term Municipal Funds we remain focused on revenue-generating issues backed by reliable and identifiable income streams. We are also widely diversified across geographies and sectors. The Federal Reserve continues to do what it can to shore up the economy, though it may be running out of tools at its disposal. The Fed’s latest action came in September. Dubbed Operation Twist, this policy calls for selling $400 billion in short-term Treasuries from October through next June and reinvesting the proceeds into longer-term bonds. The hope is that this will lower long-term rates without materially impacting the short end of the yield curve. By helping to push down rates on mortgages and business loans, the Fed is betting that consumers and companies will spend more money, igniting economic activity Despite the low absolute yields, high-quality bonds continue to effectively offset equity volatility, providing an added degree of safety in what is likely to remain a volatile environment. Sincerely yours, /s/ John B. Emerson John B. Emerson President /s/ Shelby Notkin Shelby Notkin Equity Portfolio Manager /s/ John R. Queen John R. Queen Fixed-Income Portfolio Manager Capital Core Municipal Fund October 31, 2011 Growth of $10,000 investment Here’s how a $10,000 investment in the Capital Core Municipal Fund grew between April 13, 2010, when the fund began operations, and October 31, 2011, the end of the fund’s fiscal year. [begin mountain chart] Date Capital Core Municipal Fund(2) Barclays Capital 1-10 Year Inter-Short Muni Index(1) 4/13/2010 $ $ 4/30/2010 5/31/2010 6/30/2010 7/31/2010 8/31/2010 9/30/2010 10/31/2010 11/30/2010 12/31/2010 1/31/2011 2/28/2011 3/31/2011 4/30/2011 5/31/2011 6/30/2011 7/31/2011 8/31/2011 9/30/2011 10/31/2011 [end mountain chart] 1 The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of salescharges, commissions, or expenses. 2 Includes reinvested dividends. Results are for past periods and are not predictive of results for future periods.Current and future results may be lower or higher than those shown.Share price and returns will vary so investors may lose money.The results shown are before taxes on fund distributions and sale of fund shares. [begin pie chart] Investment portfolio - quality ratings* AAA/Aaa 20.85 % AA/Aa A/A2 BAA/Baa Unrated *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's Standard & Poor's and/or Fitch as an indication of an issuer's credit-worthiness. If agency ratings differ, securities are put in the highest category consistent with fund investment policies.When securities have not been rated by a rating agency (included in "unrated" at left), the investment advisor performs its own credit analysis and assigns comparable ratings that are used for compliance and fund investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. [end pie chart] Capital Core Municipal Fund Schedule of Investments at October 31, 2011 Principal amount Market value Percent of net assets Bonds & notes - 93.28% Alabama - 2.73% Alabama Public School & College Auth., Sales Tax Rev. Ref. Bonds, Series A: 5.00%, 05/01/15 $ % 5.00%, 05/01/17 Courtland Ind. Dev. Board, Ind. Rev. Ref. Bonds, Series A, 5.00%, 11/01/13 Mobile Ind. Dev. Board, Ind. Imps. Rev. Bonds (Mandatory Put 03/19/15 @ 100), 5.00%, 06/01/341 Univ. of Alabama, Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 09/01/18 Alaska - 0.04% City of Anchorage, G.O. Public Imps. Prop. Tax Bonds, Series A, 4.00%, 08/01/12 Arizona - 3.67% Arizona Health Facs. Auth., Health Care Facs. Imps. Rev. Bonds (Mandatory Put 02/02/15 @ 100), 0.99%, 02/01/421 Arizona School Facs. Board, School Imps. Certs. of Part. Lease Rev. Bonds, 5.00%, 09/01/14 Glendale Ind. Dev. Auth., College & Univ. Rev. Ref. Bonds, 5.25%, 05/15/18 Maricopa County Ind. Dev. Auth., Health Care Facs. Rev. Ref. Bonds (Mandatory Put 07/02/12 @ 100), 5.00%, 07/01/251 Phoenix Civic Imp. Corp., Port, Airport, & Marina Rev. Ref. Bonds, Series A: 5.00%, 07/01/16 5.00%, 07/01/20 Phoenix Civic Imp. Corp., Sewer Rev. Ref. Bonds, 5.50%, 07/01/24 Salt River Project Agricultural Imps. & Power Dist., Energy Res. Auth. Rev. Ref. Bonds, Series B, 5.00%, 12/01/17 California - 6.86% Abag Fin. Auth. for Nonprofit Corps., Health Care Facs. Rev. Ref. Bonds (CA Mtg. Ins.), 4.00%, 05/15/16 Anaheim Public Fncg. Auth., Energy Res. Auth. Rev. Ref. Bonds (NATL-RE Insured), 4.00%, 10/01/17 Bay Area Toll Auth., Highway Tolls Rev. Ref. Bonds, Series F, 5.00%, 04/01/22 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 11/15/19 California Muni. Fin. Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 5.00%, 07/01/18 California Muni. Fin. Auth., Res. Recovery Rev. Imps. Bonds (Mandatory Put 01/03/12 @ 100), 0.90%, 09/01/211 California Pollution Control Fncg. Auth., Res. Recovery Rev. Ref. Bonds, Series B (Mandatory Put 11/01/11 @ 100), 1.125%, 08/01/241,2 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series L, 5.00%, 05/01/17 California State Dept. of Water Ress., Water Rev. Ref. Bonds (Escrowed to Maturity) (FGIC Insured), 5.00%, 12/01/12 5 5 — California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 5.00%, 04/01/13 California Statewide Comms. Dev. Auth., Misc. Rev. Bonds, 5.00%, 06/15/13 City & County of San Francisco, Health Care Imps. Certs. of Part. Lease Bonds, Series A, 5.00%, 04/01/17 City of Los Angeles, Sewer Rev. Ref. Bonds, Sub-Series A (NATL-RE Insured), 5.00%, 06/01/27 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Bonds, Series A-1 (AGM Insured), 5.00%, 07/01/12 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 07/01/18 Los Angeles Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series I, 5.00%, 07/01/14 Northern California Gas Auth. No. 1, Natural Gas Util. Imps. Rev. Bonds, 0.879%, 07/01/191 81 Northern California Power Agcy., Energy Res. Auth. Imps. Rev. Bonds, Series A, 4.00%, 06/01/14 Roseville City School Dist., G.O. School Imps. Prop. Tax Bonds, Series B (NATL-RE FGIC Insured), 5.00%, 08/01/12 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (NATL-RE Insured), 5.00%, 08/15/17 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (Pre-refunded with St. & Loc. Govt. Series to 08/15/2013 @ 100), (NATL-RE Insured), 5.00%, 08/15/17 San Jose Redev. Agcy., Tax Allocation Rev. Ref. Bonds (NATL-RE Insured), 4.54%, 08/01/18 Santa Ana Comm. Redev. Agcy., Tax Allocation Rev. Ref. Bonds, 5.25%, 09/01/19 State of California, G.O. General Fund Ref. Notes (NATL-RE Insured), 5.00%, 06/01/15 State of California, G.O. General Fund Ref. Notes (Pre-refunded with St. & Loc. Govt. Series to 02/01/12 @ 100), 5.00%, 02/01/27 State of California, G.O. Sales Tax Rev. Bonds, Series A, 5.25%, 07/01/21 Tuolumne Wind Project Auth., Energy Res. Auth. Imps. Rev. Bonds, Series A, 5.25%, 01/01/24 Colorado - 1.70% City & County of Denver, Port, Airport & Marina Rev. Ref. Bonds, Series A, 5.25%, 11/15/28 City & County of Denver, Port, Airport & Marina Rev. Ref. Bonds, Series A (NATL-RE FGIC Insured), 5.00%, 11/15/17 Colorado Health Facs. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 11/15/13 Colorado Health Facs. Auth., Health Care Facs. Rev. Ref. Bonds (Pre-refunded with U.S. Treasury Obligations to 11/15/16 @ 100), 5.125%, 11/15/171 Colorado Health Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series B, 5.00%, 01/01/17 Regional Trans. Dist., Transit Imps. Cert. of Part. Lease Bonds, Series A, 5.00%, 06/01/18 District of Columbia - 1.25% Metropolitan Washington Airports Auth., Port, Airport & Marina Imps. Rev. Bonds, Series A, 3.50%, 10/01/18 Metropolitan Washington Airports Auth., Port, Airport & Marina Rev. Ref. Bonds, Series C, 5.00%, 10/01/12 Washington Convention Center Auth., Hotel Occupancy Tax Rev. Bonds, Series A (AMBAC Insured), 5.00%, 10/01/15 Florida - 15.16% Citizens Prop. Insurance Corp., Cash Flow Mgmt. Misc. Rev. Bonds, Series A-1: 5.00%, 06/01/13 5.00%, 06/01/16 5.25%, 06/01/17 6.00%, 06/01/16 City of Cape Coral, Water Rev. Ref. Bonds, 5.00%, 10/01/18 City of Clearwater, Water Rev. Ref. Bonds, Series B, 5.00%, 12/01/18 City of Fort Lauderdale, Water Util. Imps. Rev. Bonds (NATL-RE Insured), 4.00%, 09/01/16 City of Jacksonville, Sales Tax Rev. Ref. Bonds, 5.00%, 10/01/19 City of Tampa, Health Care Facs. Rev. Ref. Bonds: 5.00%, 11/15/16 5.00%, 11/15/17 County of Broward, Water Util. Imps. Rev. Bonds, Series A, 2.40%, 10/01/14 County of Miami-Dade, Port, Airport & Marina Imps. Rev. Bonds, Series B, 5.00%, 10/01/18 County of Miami-Dade, Water Rev. Ref. Bonds, Series C, 4.00%, 10/01/13 County of Saint Johns, Water Rev. Ref. Bonds (AGM Insured), 5.00%, 06/01/16 Florida Housing Fin. Corp., Loc. or GTD Housing Rev. Bonds (GNMA/FNMA/FHLMC Insured), 5.00%, 07/01/28 Florida Housing Fin. Corp., Loc. or GTD Housing Rev. Bonds, Series B, 4.50%, 01/01/29 Florida Housing Fin. Corp., Loc. or GTD Housing Rev. Bonds, Series B (GNMA/FNMA/FHLMC Insured), 4.50%, 01/01/29 Florida Hurricane Catastrophe Fund Fin. Corp., Misc. Purposes Rev. Bonds, Series A: 5.00%, 07/01/14 5.00%, 07/01/15 5.00%, 07/01/16 Florida Muni. Power Agcy., Misc. Rev. Ref. Bonds, Series A, 5.00%, 10/01/20 Florida State Board of Edu., Misc. Rev. Ref. Bonds, Series E: 5.00%, 07/01/15 5.00%, 07/01/16 Florida State Dept. of Environmental Protection, Public Imps. Misc. Taxes Rev. Bonds, Series B, 5.00%, 07/01/19 Florida State Dept. of Environmental Protection, Sales Tax Rev. Ref. Bonds, Series A (AGM Insured), 5.50%, 07/01/12 Florida State Dept. of Trans., Highway Imps. Rev. Bonds, Series B, 5.00%, 07/01/14 Florida Water Pollution Control Fncg. Corp., Pollution Control Misc. Rev. Bonds, Series A: 3.00%, 01/15/14 5.00%, 01/15/20 5.00%, 01/15/23 Fort Pierce Utils. Auth., Energy Res. Auth. Rev. Ref. Bonds(AMBAC Insured), 5.00%, 10/01/14 Hillsborough County Ind. Dev. Auth., Res. Recovery Rev. Ref. Bonds (Mandatory Put 03/15/12 @ 100) (AMBAC Insured), 5.00%, 12/01/341 JEA, Energy Res. Auth. Imps. Rev. Bonds, 5.50%, 10/01/29 JEA, Water Util. Imps. Rev. Bonds, Series A, 5.00%, 10/01/26 Miami-Dade County Expressway Auth., Highway Tolls Rev. Ref. Bonds (NATL-RE FGIC Insured), 5.125%, 07/01/25 Miami-Dade County Expressway Auth., Highway Tolls Rev. Ref. Bonds, Series A (Assured GTY Insured): 3.00%, 07/01/15 3.00%, 07/01/16 Miami-Dade County School Board, School Imps. Certs. of Part. Lease Bonds, Series B (AMBAC Insured), 4.00%, 11/01/15 Orange County Health Facs. Auth., Health Care Facs. Imps. Rev. Bonds, 5.00%, 10/01/12 Orlando Utils. Commission, Multiple Util. Rev. Ref. Bonds, Series C: 5.00%, 10/01/12 5.00%, 10/01/17 Orlando Utils. Commission, Water Rev. Ref. Bonds, Series B, 5.00%, 10/01/23 Saint Johns County School Board, School Imps. Certs. of Part. Lease Bonds (NATL-RE Insured), 4.50%, 07/01/12 South Broward Hospital Dist., Health Care Facs. Rev. Ref. Bonds (NAT-RE Insured), 5.00%, 05/01/21 Tampa Bay Water, Water Rev. Ref. Bonds, Series B, 5.00%, 10/01/18 Georgia - 4.19% Appling County Dev. Auth., Rev. Bonds (Mandatory Put 03/01/13 @ 100), Series A, 2.50%, 01/01/381 Burke County Dev. Auth., Pollution Control Res. Recovery Rev. Bonds, 7.00%, 01/01/23 City of Atlanta, Port, Airport & Marina Rev. Ref. Bonds, Series C, 5.00%, 01/01/17 DeKalb County Hospital Auth., Health Care Facs. Imps. Rev. Bonds, 5.25%, 09/01/20 DeKalb Private Hospital Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 11/15/24 Georgia State Road & Tollway Auth., Fuel Sales Tax Rev. Ref. Bonds, Series A: 5.00%, 06/01/12 5.00%, 03/01/16 Georgia State Road & Tollway Auth., Highway Imps. Misc. Taxes Rev. Bonds, Series A: 5.00%, 06/01/12 5.00%, 06/01/18 Gwinnett County Dev. Auth., Certs. of Part. Lease Ref. Bonds (NATL-RE Insured), 5.00%, 01/01/16 Main Street Natural Gas Inc., Energy Res. Auth. Imps. Rev. Bonds, Series B, 5.00%, 03/15/12 Muni. Electric Auth. of Georgia, Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 11/01/19 Muni. Electric Auth. of Georgia, Energy Res. Auth. Rev. Ref. Bonds, Sub-Series A, 5.00%, 01/01/21 Muni. Electric Auth. of Georgia, Energy Res. Auth. Rev. Ref. Bonds, Sub-Series D, 4.00%, 01/01/12 Public Gas Partners Inc., Natural Gas Rev. Ref. Bonds, Series A, 5.00%, 10/01/13 Thomasville Hospital Auth., Health Care Facs. Imps. Rev. Bonds, 3.25%, 11/01/14 Hawaii - 0.51% State of Hawaii, G.O. Prop. Tax Ref. Bonds, Series DT, 5.00%, 11/01/19 State of Hawaii, Port, Airport & Marina Rev. Ref. Bonds, Series A, 5.00%, 07/01/22 Illinois - 4.64% Chicago Board of Edu., G.O. Prop. Tax Ref. Bonds, Series A (NATL-RE Insured), 5.00%, 12/01/16 City of Chicago, Port, Airport & Marina Imps. Rev. Bonds, Series A, 4.00%, 01/01/17 City of Chicago, Port, Airport & Marina Imps. Rev. Bonds, Series C (Assured GTY Insured), 5.25%, 01/01/22 Illinois Fin. Auth., College & Univ. Imps. Rev. Bonds, 5.00%, 10/01/22 Illinois Fin. Auth., College & Univ. Imps. Rev. Bonds, Series B-2 (Mandatory Put 02/12/15 @ 100), 1.875%, 07/01/361 Illinois Fin. Auth., Health Care Facs. Imps. Rev. Bonds (Mandatory Put 07/01/14 @ 100), 4.375%, 11/15/221 Illinois Fin. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 08/15/15 Illinois Fin. Auth., Rec. Facs. Imps. Rev. Bonds (Mandatory Put 11/01/11 @ 100), 4.05%, 11/01/361 Illinois Housing Dev. Auth., Housing Rev. Ref. Bonds, Series G: 4.10%, 01/01/13 70 70 4.10%, 07/01/13 Illinois State Toll Highway Auth., Highway Imps. Rev. Bonds, Series A (AGM Insured), 5.00%, 01/01/15 Illinois State Toll Highway Auth., Highway Tolls. Rev. Ref. Bonds, Series A, 5.50%, 01/01/15 Metropolitan Pier & Exposition Auth., Port, Airport & Marina Imps. Hotel Occupancy Tax Rev. Bonds (NATL-RE FGIC Insured): 5.375%, 06/01/12 5.375%, 06/01/13 Regional Trans. Auth., Sales Tax Rev. Ref. Bonds, Series A (AGM G.O. of Auth. Insured), 5.00%, 06/01/18 State of Illinois, G.O. Misc. Rev. Ref. Bonds, Series B, 5.25%, 01/01/21 Univ. of Illinois, Certs. of Part. Lease Rev. Ref. Bonds, Series A (AGM Insured), 5.25%, 10/01/24 Indiana - 1.33% Indiana Fin. Auth., Health Care Facs. Imps. Rev. Bonds, Series D, 5.50%, 11/15/11 Indiana Fin. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 5.50%, 05/01/24 Indiana Fin. Auth., Health Care Facs. Rev. Ref. Bonds, Series B, 5.00%, 02/15/20 Indiana Fin. Auth., Lease Rev. Ref. Bonds, Series A-1, 5.00%, 11/01/12 Indiana Fin. Auth., Sewer Imps. Prop. Tax Bonds, Series A, 5.00%, 10/01/17 Purdue Univ., Certs. of Part. Lease Rev. Ref. Bonds, 5.00%, 07/01/15 Iowa - 0.14% Iowa Fin. Auth., Water Util. Imps. Misc. Rev. Bonds, 5.00%, 08/01/19 Kansas - 0.05% Kansas State Dept. of Trans., Highway Fuel Sales Tax Rev. Ref. Bonds, Series A, 5.00%, 09/01/15 Kentucky - 0.97% Kentucky Higher Edu. Student Ln. Corp., Student Ln. Rev. Bonds, Series 1-Class A-1 (GTD St. Lns. Insured), 0.754%, 05/01/201 Kentucky Housing Corp., St. Single Family Housing Rev. Bonds, Series B, 5.00%, 07/01/27 Louisiana - 0.63% Louisiana Office Facs. Corp., Lease Rev. Ref. Bonds, 5.00%, 03/01/16 Louisiana Public Facs. Auth., Health Care Facs. Imps. Rev. Ref. Bonds, Series B, 5.25%, 05/15/27 State of Louisiana, Highway Imps. Fuel Sales Tax Rev. Bonds, Series A-1 (Mandatory Put 06/01/13 @ 100), 0.89%, 05/01/431 Maryland - 0.09% State of Maryland, G.O. Public Imps. Misc. Tax Rev. Bonds, 5.00%, 03/01/15 Univ. System of Maryland, College & Univ. Imps. Rev. Ref. Bonds, Series D, 3.00%, 04/01/13 Massachusetts - 2.47% City of Boston, G.O. Public Imps. Prop. Tax Bonds, Series A, 5.00%, 04/01/16 Massachusetts Bay Trans. Auth., Sales Tax Rev. Ref. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 07/01/15 @ 100), 5.00%, 07/01/25 Massachusetts Bay Trans. Auth., Sales Tax Rev. Ref. Bonds, Series C, 5.00%, 07/01/19 Massachusetts Dev. Fin. Agcy., College & Univ. Imps. Rev. Bonds, Series A, 5.00%, 01/01/15 Massachusetts Dev. Fin. Agcy., College & Univ. Rev. Ref. Bonds, Series B-3, 5.00%, 01/01/23 Massachusetts Health & Edu. Facs. Auth., College & Univ. Imps. Rev. Bonds, Series A, 5.00%, 12/15/25 Massachusetts Health & Edu. Facs. Auth., College & Univ. Imps. Rev. Bonds, Series O, 6.00%, 07/01/36 Massachusetts Health & Edu. Facs. Auth., Health Care Facs. Imps. Rev. Bonds, Series K (Mandatory Put 07/01/13 @ 100), 5.00%, 07/01/391 Massachusetts Housing Fin. Agcy., Loc. or GTD Housing Rev. Ref. Bonds, Series A, 2.00%, 06/01/13 Massachusetts State Water Pollution Abatement, Water Rev. Ref. Bonds, 5.00%, 08/01/14 Michigan - 2.51% Kent Hospital Fin. Auth., Health Care Facs. Rev. Ref. Bonds, Series A (Mandatory Put 01/15/12 @ 100), 5.00%, 01/15/471 Michigan State Hospital Fin. Auth., Health Care Facs. Rev. Ref. Bonds, 4.00%, 11/15/13 Michigan State Univ., College & Univ. Imps. Rev. Ref. Bonds, Series C, 5.00%, 08/15/17 Michigan Strategic Fund, Energy Res. Auth. Rev. Ref. Bonds, 5.625%, 07/01/20 State of Michigan, G.O. Misc. Rev. Ref. Bonds, Series A, 5.00%, 05/01/13 Univ. of Michigan, College & Univ. Imps. Rev. Ref. Bonds, Series A: 4.00%, 04/01/12 5.00%, 04/01/16 Univ. of Michigan, College & Univ. Imps. Rev. Ref. Bonds, Series C, 4.00%, 04/01/15 Wayne County Airport Auth., Port, Airport & Marina Rev. Ref. Bonds, Series C, 5.00%, 12/01/17 Wayne State Univ., College & Univ. Rev. Ref. Bonds (AGM Insured), 5.00%, 11/15/16 Minnesota - 0.43% Minnesota Housing Fin. Agcy., Housing Rev. Bonds (GNMA/FNMA/FHLMC COLL Insured), 4.25%, 07/01/28 Mississippi - 1.24% Jackson State Univ. Educ. Building Corp., College & Univ. Imps. Lease Rev. Bonds (Mandatory Put 03/01/15 @ 100) (AGM Insured), 5.00%, 03/01/341 Mississippi Business Fin. Corp., Energy Res. Auth. Imps. Rev. Bonds, 0.70%, 05/01/371 Missouri - 0.16% I-470 & 350 Trans. Dev. Dist., Sales Tax Rev. Ref. Bonds (Radian Insured), 4.60%, 06/01/29 75 73 Lees Summit Ind. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 08/15/14 Missouri State Environmental Imps. & Energy Ress. Auth, Water Rev. Ref. Bonds, Series A, 5.00%, 01/01/19 Nebraska - 0.48% Nebraska Public Power Dist., Misc. Rev. Ref. Bonds, Series A, 4.00%, 01/01/14 Nevada - 3.13% Clark County School Dist., G.O. Public Imps. Rev. Bonds (AGM Insured), 5.50%, 06/15/15 County of Clark, Port, Airport & Marina Imps. Rev. Bonds, Series D, 5.00%, 07/01/16 County of Clark, Port, Airport & Marina Rev. Ref. Bonds, 5.00%, 07/01/17 County of Clark, Port, Airport & Marina Rev. Ref. Bonds, Series E-2, 5.00%, 07/01/12 County of Clark, Sales Tax Rev. Bonds, Series B, 4.00%, 07/01/18 Nevada System of Higher Edu., College & Univ. Imps. Rev. Ref. Bonds, Series B (AMBAC Insured), 5.00%, 07/01/14 New Jersey - 4.00% New Jersey Econ. Dev. Auth., Lease Rev. Ref. Bonds: 4.00%, 12/15/15 5.00%, 12/15/17 New Jersey Educ. Facs. Auth., College & Univ. Imps. Rev. Ref. Bonds, Series K, 5.00%, 07/01/14 New Jersey Educ. Facs. Auth., Lease Rev. Ref. Bonds, Series A, 4.00%, 09/01/14 New Jersey Higher Edu. Assistance Auth., Student Ln. Rev. Ref. Bonds, Series 1A: 5.00%, 12/01/15 5.00%, 12/01/17 New Jersey Trans. Trust Fund Auth., Transit Imps. Misc. Rev. Bonds, Series A, 5.00%, 06/15/15 New Jersey Trans. Trust Fund Auth., Transit Imps. Rev. Bonds, Series C (Pre-refunded with St. & Loc. Govt. Series to 06/15/13 @100), 5.50%, 06/15/21 New Jersey Trans. Trust Fund Auth., Transit Rev. Ref. Bonds, Series A (AMBAC Insured), 5.50%, 12/15/15 New Mexico - 0.47% New Mexico Educ. Assistance Foundation, Rev. Bonds, Series A-2 (GTD St. Lns. Insured), 1.005%, 12/01/281 New York - 5.89% City of New York, G.O. Prop. Tax Ref. Bonds, Series B, 5.00%, 08/01/17 City of New York, G.O. Public Imps. Prop. Tax Rev. Bonds, Series H-1, 4.00%, 03/01/17 Long Island Power Auth., Energy Res. Auth. Rev. Ref. Bonds, Series 2010 A, 5.00%, 05/01/14 Long Island Power Auth., Energy Res. Auth. Rev. Ref. Bonds, Series F (NATL-RE Insured), 5.00%, 05/01/16 New York City Health & Hospital Corp., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 02/15/17 New York City Transitional Fin. Auth., School Imps. Misc. Rev. Bonds, Series S-5 (St. Aid Withhldg. Insured), 5.00%, 01/15/19 New York State Dormitory Auth., College and Univ. Rev. Ref. Bonds (NATL-RE FGIC Insured), 5.00%, 07/01/14 New York State Dormitory Auth., Health Care Facs. Imps. Rev. Bonds, 5.00%, 02/15/13 New York State Dormitory Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 5.00%, 02/15/16 New York State Dormitory Auth., Misc. Rev. Ref. Bonds, Series A, 5.00%, 10/01/17 Tobacco Settlement Fncg. Corp., Rev. Ref. Bonds, Series A, 5.00%, 06/01/17 North Carolina - 1.66% Board of Governors of the Univ. of North Carolina, College & Univ. Imps. Rev. Ref. Bonds, Series A (NATL-RE Insured), 5.00%, 10/01/15 City of Charlotte, Rev. Ref. Bonds, Series B, 5.00%, 07/01/23 North Carolina Muni. Power Agcy. No. 1, Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.25%, 01/01/20 Raleigh Durham Airport Authority, Port, Airport, & Marina Rev. Ref. Bonds, Series A, 5.00%, 05/01/19 State of North Carolina, Highway Imps. Rev. Bonds: 5.00%, 03/01/13 5.00%, 03/01/17 State of North Carolina, Public Imps. Misc. Rev. Bonds, Series A, 5.00%, 05/01/12 Ohio - 3.62% County of Allen, Lease Rev. Ref. Bonds, Series B: 5.00%, 09/01/18 5.00%, 09/01/19 5.00%, 09/01/20 Ohio Air Quality Dev. Auth., Ind. Rev. Ref. Bonds, 5.75%, 06/01/331 Ohio Air Quality Dev. Auth., Res. Recovery Imps. Rev. Bonds, Series A, 5.70%, 08/01/20 Ohio Higher Educ. Fac. Commission, Health Care Facs. Rev. Ref. Bonds, Series A, 2.25%, 01/15/12 Ohio State Building Auth., Rev. Ref. Bonds, Series A, 5.00%, 10/01/17 Ohio State Turnpike Commission, Highway Tolls Rev. Ref. Bonds, Series A, 5.00%, 02/15/13 Oklahoma - 0.09% Oklahoma Dev. Fin. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 08/15/24 Oregon - 0.44% Oregon State Dept. of Administrative Services, Health Care Facs. Imps. Certs. of Part. Bonds, Series A, 5.00%, 05/01/14 Pennsylvania - 3.31% City of Philadelphia, Water Rev. Ref. Bonds, Series A, 5.00%, 06/15/15 Pennsylvania Higher Educ. Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series A (AMBAC Insured), 5.00%, 08/15/15 Pennsylvania Housing Fin. Agcy., Residential Dev. Rev. Ref. Bonds, 4.40%, 07/01/12 Pennsylvania Intergovernmental Cooperation Auth., Special Tax Rev. Ref. Bonds, 5.00%, 06/15/17 Pennsylvania State Univ., College & Univ. Imps. Rev. Bonds, Series A: 4.00%, 03/01/12 5.00%, 03/01/14 Philadelphia School Dist., G.O. School Imps. Prop. Tax Rev. Bonds, Series A (St. Aid Withhldg. Insured), 5.00%, 06/01/15 Univ. of Pittsburgh, College & Univ. Imps. Rev. Ref. Bonds (Mandatory Put 09/15/13 @ 100), 5.50%, 09/15/311 Univ. of Pittsburgh, College & Univ. Imps. Rev. Ref. Bonds, Series B, 5.25%, 09/15/24 Puerto Rico - 0.09% Puerto Rico Electric Power Auth., Energy Res. Auth. Rev. Ref. Bonds, Series JJ (NATL-RE Insured), 5.25%, 07/01/13 Puerto Rico Public Buildings Auth., Public Imps. Lease Rev. Ref. Bonds, Series D (Pre-refunded with FNMA, FHL Banks & FHLMC to 07/01/12 @ 100), 5.25%, 07/01/36 South Carolina - 1.84% Greenville County School Dist., School Imps. Lease Rev. Bonds (Pre-refunded with St. & Loc. Govt. Series to 12/01/12 @ 101), 5.50%, 12/01/28 South Carolina Jobs-Econ. Dev. Auth., Health Care Facs. Rev. Ref. Bonds: 3.50%, 08/01/13 5.00%, 08/01/18 South Carolina State Housing Fin. & Dev. Auth., Loc. or GTD Housing Rev. Bonds, Series 1 (GNMA/FNMA/FHLMC Insured), 4.50%, 07/01/30 South Carolina State Public Service Auth., Energy Res. Auth. Imps. Rev. Ref. Bonds, Series A, 5.00%, 01/01/12 South Carolina State Public Service Auth., Energy Res. Auth. Imps. Rev. Ref. Bonds, Series B, 5.00%, 01/01/16 South Carolina Trans. Infrastructure Bank, Transit Rev. Ref. Bonds, Series A, 5.00%, 10/01/14 Tennessee - 0.53% City of Memphis, Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 12/01/14 5.00%, 12/01/18 Tennessee Housing Dev. Agcy., Loc. or GTD Housing Rev. Bonds, Series A-1, 5.00%, 01/01/27 Texas - 8.81% City of Houston, Port, Airport & Marina Rev. Ref. Bonds, Series B (NATL-RE FGIC Insured), 5.00%, 07/01/25 City of Houston, Water Rev. Ref. Bonds, Series C, 5.00%, 11/15/18 City of San Antonio, Energy Res. Auth. Imps. Rev. Bonds, 5.00%, 02/01/17 City of San Antonio, Water Rev. Bonds, 3.00%, 05/15/13 County of Dallas, G.O. Public Imps. Prop. Tax Rev. Bonds, 5.00%, 08/15/16 County of Harris, Highway Imps. Rev. Ref. Bonds, Series B-1 (NATL-RE FGIC Insured), 5.00%, 08/15/16 Dallas Area Rapid Transit, Sales Tax Rev. Ref. Bonds, Series A: 3.00%, 12/01/17 4.00%, 12/01/16 Dallas-Fort Worth Intl. Airport Facs. Imp. Corp., Port, Airport & Marina Rev. Ref. Bonds, Series A, 5.00%, 11/01/23 Harris County Cultural Educ. Facs. Fin. Corp., Energy Res. Auth. Imps. Rev. Bonds: 5.00%, 11/15/17 5.00%, 11/15/18 Harris County Flood Control Dist., G.O. Prop. Tax Ref. Bonds, Series C, 3.25%, 10/01/12 Harris County Health Facs. Dev. Corp., Health Care Facs. Imps. Rev. Ref. Bonds, Series A-4 (AGM Insured), 0.73%, 07/01/311 Houston Comm. College System, College & Univ. Imps. Rev. Ref. Bonds (AGM Insured), 5.25%, 04/15/15 Lower Colorado River Auth., Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 05/15/14 5.00%, 05/15/18 North Texas Tollway Auth., Highway Imps. Rev. Bonds, Series A (Escrowed to Maturity) (AGM Insured), 5.00%, 01/01/15 North Texas Tollway Auth., Misc. Rev. Ref. Bonds, Series A: 6.00%, 01/01/19 6.00%, 01/01/21 Plano Independent School Dist., G.O. School Imps. Prop. Tax Bonds, Series A, 5.00%, 02/15/13 State of Texas, Cash Flow Mgmt. General Rev. Notes, Series A, 2.50%, 08/30/12 State of Texas, G.O. Highway Imps. Rev. Bonds, Series A, 5.00%, 04/01/13 State of Texas, G.O. Prop. Tax Ref. Bonds, Series A, 5.00%, 10/01/15 State of Texas, G.O. Water Util. Imps. Bonds, Series A, 3.00%, 08/01/14 Tarrant County Cultural Educ. Facs. Fin. Corp., Health Care Facs. Rev. Ref. Bonds: 5.00%, 11/15/11 5.00%, 02/15/14 5.00%, 08/15/23 Texas A&M Univ., College & Univ. Imps. Rev. Ref. Bonds, Series B, 5.00%, 05/15/17 Texas Public Fin. Auth., Unemployment & Welfare Fndg. Misc. Rev. Bonds, Series A, 5.00%, 01/01/16 Texas Public Fin. Auth., Unemployment & Welfare Fndg. Misc. Rev. Bonds, Series C, 2.60%, 07/01/20 Texas State Univ. Systems, College & Univ. Imps. Rev. Ref. Bonds, 5.00%, 03/15/16 Texas Water Dev. Board, Water Util. Imps. Rev. Bonds, Series B, 5.25%, 07/15/22 Univ. of Texas System, College & Univ. Imps. Rev. Ref. Bonds, Series A, 5.00%, 08/15/12 Univ. of Texas System, College & Univ. Imps. Rev. Ref. Bonds, Series B (Pre-refunded with St. & Loc. Govt. Series to 08/15/13 @ 100), 5.375%, 08/15/14 Univ. of Texas System, College & Univ. Imps. Rev. Ref. Bonds, Series D, 5.00%, 08/15/14 Utah - 0.13% Intermountain Power Agcy., Energy Res. Auth. Rev. Ref. Bonds, Series A: 5.00%, 07/01/14 5.00%, 07/01/16 Virginia - 0.38% County of Fairfax, G.O. Prop. Tax Rev. Ref. Bonds, Series C (St. Aid Withhldg. Insured), 5.00%, 10/01/17 Fairfax County Econ. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, 4.20%, 10/01/15 Virginia College Building Auth., College & Univ. Imps. Rev. Bonds, 5.00%, 09/01/12 Virginia Public Building Auth., Public Imps. Misc. Rev. Bonds, Series C, 5.00%, 08/01/12 Virginia Ress. Auth., Misc. Rev. Ref. Bonds, Series A, 4.00%, 10/01/13 Washington - 3.69% City of Seattle, Energy Res. Auth. Imps. Rev. Ref. Bonds, Series B, 5.00%, 02/01/15 Energy Northwest, Energy Res. Auth. Imps. Rev. Bonds, Series C, 5.00%, 07/01/22 Energy Northwest, Energy Res. Auth. Rev. Ref. Bonds, Series A: 5.00%, 07/01/14 5.00%, 07/01/15 5.00%, 07/01/17 Energy Northwest, Energy Res. Auth. Rev. Ref. Bonds, Series C, 5.00%, 07/01/17 Grays Harbor County Public Util. Dist. No. 1, Energy Res. Auth. Rev. Ref. Bonds (NATL-RE FGIC Insured), 5.00%, 07/01/20 Port of Seattle, Port, Airport & Marina Imps. Rev. Bonds, 5.00%, 06/01/16 Port of Seattle, Port, Airport & Marina Imps. Rev. Bonds, Series A-1, 5.25%, 05/01/27 Snohomish County Public Util. Dist. No. 1, Energy Res. Auth. Rev. Ref. Bonds (AGM Insured), 5.25%, 12/01/11 State of Washington, G.O. Highway Imps. Fuel Sales Tax Rev. Bonds, Series E, (NATL-RE Insured), 5.00%, 01/01/14 Washington Health Care Facs. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 10/01/20 Wisconsin - 3.95% County of Milwaukee, Port, Airport & Marina Imps. Rev. Bonds, Series A, 5.00%, 12/01/18 State of Wisconsin, Cash Flow Mgmt. General Rev. Notes, 2.00%, 06/15/12 State of Wisconsin, General Fund Rev. Ref. Bonds, Series A (St. Approp. Insured), 5.00%, 05/01/18 State of Wisconsin, Misc. Rev. Ref. Bonds (AGM Insured), 5.25%, 07/01/14 Wisconsin Health & Educ. Facs. Auth., Health Care Facs. Rev. Ref. Bonds, 4.20%, 08/15/18 Wisconsin Health & Educ. Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 10/15/17 Total bonds & notes(cost: $227,053,000) Short-term securities - 6.50% Albermarle County Econ. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, 0.18%, 03/01/391 California Infrastructure & Econ. Dev. Bank, Misc. Rev. Ref. Bonds, Series A, 0.21%, 12/01/311 Colorado Educ. & Cultural Facs. Auth., Econ. Imps. Misc. Rev. Bonds:1 0.18%, 07/01/29 0.18%, 09/01/37 Fairfax County Ind. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series A-2, 0.14%, 05/15/351 Illinois Fin. Auth., Health Care Facs. Imps. Rev. Bonds:1 0.11%, 08/01/43 0.18%, 08/01/43 Illinois Fin. Auth., Health Care Facs. Imps. Rev. Bonds, Series B, 0.14%, 08/15/441 Jacksonville Health Facs. Auth., Health Care Facs. Imps. Rev. Bonds, 0.14%, 08/15/331 Maryland Econ. Dev. Corp., Misc. Rev. Ref. Bonds, 0.25%, 07/01/381 Massachusetts Health & Educ. Facs. Auth., College & Univ. Imps. Rev. Bonds, Series K, 0.17%, 07/01/371 Montana Fac. Fin. Auth., Health Care Facs. Imps. Rev. Bonds, 0.15%, 12/01/251 Montgomery County Public Building Auth., Public Imps. Misc. Rev. Bonds, 0.25%, 07/01/381 New Jersey Health Care Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, Series B, 0.13%, 07/01/431 Pinellas County Health Facs. Auth., Health Care Facs. Rev. Ref. Bonds, 0.12%, 11/01/381 Total Short-term securities(cost: $16,220,000) Total investment securities (cost: $243,273,000) $ 99.78% Other assets less liabilities Net assets $ % 1 Coupon rate may change periodically.For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. 2 Securities that may be resold in transactions, exempt from registration under Rule 144A of the Securities Act of 1933, normally to certain qualified buyers.At October 31, 2011, the aggregate market value of these securities amounted to $500,045, representing 0.20% of net assets of which $500,045 have been deemed liquid by the investment adviser pursuant to the Fund's liquidity procedures approved by the Board of Trustees. Key to abbreviations Agcy. Agency AGM Assured Guaranty Municipal Corporation AMBAC American Municipal Bond Assurance Corporation Approp. Appropriation Auth. Authority CA Mtg. Ins. California Mortgage Insurance Certs. of Part. Certificates of Participation COLL Collateral Comm. Community Comms. Communities Corp. Corporation Corps. Corporations Dept. Department Dev. Development Dist. District Econ. Economic Edu. Education Educ. Educational Fac. Facility Facs. Facilities FGIC Financial Guaranty Insurance Company FHL Federal Home Loan FHLMC Federal Home Loan Mortgage Corporation Fin. Finance Fncg. Financing Fndg. Funding FNMA Federal National Mortgage Association GNMA Government National Mortgage Association G.O. General Obligation Govt. Government GTD Guaranteed GTY Guaranty Imp. Improvement Imps. Improvements Inc. Incorporated Ind. Industrial Intl. International Ln. Loan Lns. Loans Loc. Local Mgmt. Management Misc. Miscellaneous Muni. Municipal NATL-RE National Reinsurance No. Number Prop. Property Rec. Recreational Redev. Redevelopment Ref. Refunding Res. Resource Ress. Resources Rev. Revenue St. State Trans. Transportation Univ. University Util. Utility Utils. Utilities Withhldg. Withholding See Notes to Financial Statements Capital Short-Term Municipal Fund October 31, 2011 Growth of $10,000 investment Here’s how a $10,000 investment in the Capital Short-Term Municipal Fund grew between April 13, 2010, when the fund began operations, and October 31, 2011, the end of the fund’s fiscal year. [begin mountain chart] Date Capital Short-Term Municipal Fund(2) Barclays Capital 1-5 Year Short Municipal Index(1) 4/13/2010 $ $ 4/30/2010 5/31/2010 6/30/2010 7/31/2010 8/31/2010 9/30/2010 10/31/2010 11/30/2010 12/31/2010 1/31/2011 2/28/2011 3/31/2011 4/30/2011 5/31/2011 6/30/2011 7/31/2011 8/31/2011 9/30/2011 10/31/2011 [end mountain chart] 1 The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of salescharges, commissions, or expenses. 2 Includes reinvested dividends. Results are for past periods and are not predictive of results for future periods.Current and future results may be lower or higher than those shown.Share price and returns will vary so investors may lose money.The results shown are before taxes on fund distributions and sale of fund shares. [begin pie chart] Investment portfolio - quality ratings* AAA/Aaa 32.64 % AA/Aa A/A2 Unrated *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's Standard & Poor's and/or Fitch as an indication of an issuer's credit-worthiness. If agency ratings differ, securities are put in the highest category consistent with fund investment policies.When securities have not been rated by a rating agency (included in "unrated" at left), the investment advisor performs its own credit analysis and assigns comparable ratings that are used for compliance and fund investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. [end pie chart] Capital Short-Term Municipal Fund Schedule of Investments at October 31, 2011 Principal amount Market value Percent of net assets Bonds & notes - 83.93% Alabama - 1.63% Alabama Public School & College Auth., Sales Tax Rev. Ref. Bonds, Series A, 5.00%, 05/01/15 $ $ % Mobile Ind. Dev. Board, Ind. Imps. Rev. Bonds (Mandatory Put 03/19/15 @ 100), 5.00%, 06/01/341 Arizona - 3.59% Arizona School Facs. Board, Certs of Part. Lease Ref. Bonds, Series A-1 (NATL-RE FGIC Insured), 5.00%, 09/01/15 Arizona School Facs. Board, School Imps. Certs. of Part. Lease Rev. Bonds, 5.00%, 09/01/14 Phoenix Civic Imp. Corp., Port, Airport & Marina Imps. Rev. Bonds, Series A, 5.00%, 07/01/14 Salt River Project Agricultural Imps. & Power Dist., Energy Res. Auth. Rev. Ref. Bonds, Series A, 4.00%, 12/01/17 Salt River Project Agricultural Imps. & Power Dist., Energy Res. Auth. Rev. Ref. Bonds, Series B, 5.00%, 12/01/16 California - 6.91% California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 4.00%, 11/15/13 California State Dept. of Water Res., Energy Res. Auth. Rev. Ref. Bonds, Series L, 5.00%, 05/01/15 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series N, 5.00%, 05/01/18 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 5.00%, 04/01/13 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 07/01/15 Northern California Power Agcy., Energy Res. Auth. Imps. Rev. Bonds, Series A, 4.00%, 06/01/14 Sacramento County Sanitation Dist. Fncg. Auth., Sewer Rev. Ref. Bonds, 5.00%, 12/01/14 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (NATL-RE Insured), 5.00%, 08/15/17 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (Pre-refunded with St. & Loc. Govt. Series to 08/15/2013 @ 100), (NATL-RE Insured), 5.00%, 08/15/17 San Francisco City & County Airports Commission, Port, Airport & Marina Rev. Ref. Bonds, Series B, 5.00%, 05/01/15 Southern California Public Power Auth., Energy Res. Auth. Rev. Ref. Bonds, 5.00%, 07/01/14 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 07/01/14 @ 100), 5.00%, 07/01/15 State of California, G.O. Sales Tax Rev. Ref. Bonds, 4.00%, 07/01/16 Colorado - 3.20% Arapahoe County School Dist. No. 5 Cherry Creek, G.O. School Imps. Prop. Tax Bonds (St. Aid Withhldg. Insured), 3.00%, 12/15/12 City & County of Denver, Port, Airport & Marina Imps. Rev. Bonds, Series C, 5.00%, 11/15/16 Colorado Health Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series B: 5.00%, 01/01/15 5.00%, 07/01/39 Colorado Health Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series C-2 (Mandatory Put 11/12/15 @ 100), 4.00%, 10/01/401 Regional Trans. Dist., Transit Imps. Certs of Part. Lease Rev. Bonds, Series A, 5.00%, 06/01/14 Connecticut - 0.35% State of Connecticut, G.O. Public Imps. Prop. Tax Bonds, Series A, 5.00%, 04/01/15 District of Columbia - 1.03% Dist. of Columbia Housing Fin. Agcy., Loc. or GTD Housing Rev. Bonds (AGM HUD Ln. Insured), 5.00%, 07/01/16 Metropolitan Washington Airports Auth., Port, Airport & Marina Imps. Rev. Bonds, Series A, 4.00%, 10/01/15 Metropolitan Washington Airports Auth., Port, Airport & Marina Imps. Rev. Ref. Bonds, Series B, 3.00%, 10/01/13 Florida - 11.36% Citizens Prop. Insurance Corp., Cash Flow Mgmt. Misc. Rev. Bonds, Series A-1: 5.00%, 06/01/14 5.00%, 06/01/16 City of Cape Coral, Water Rev. Ref. Bonds, 3.00%, 10/01/17 City of Tampa Florida, Sewer Imps. Prop. Tax Bonds, 4.00%, 10/01/15 City of Tampa, Health Care Facs. Rev. Ref. Bonds: 5.00%, 11/15/11 5.00%, 11/15/15 City of Tampa, Water Rev. Ref. Bonds, Series A: 5.00%, 10/01/16 5.00%, 10/01/17 County of Miami-Dade, Port, Airport & Marina Imps. Rev. Bonds, Series B, 4.00%, 10/01/14 County of Miami-Dade, Public Imps. Misc. Rev. Bonds, Series A (AGM Insured), 5.00%, 04/01/13 County of Miami-Dade, School Board Certs. of Part. Lease Rev. Ref. Bonds, Series A, 5.00%, 05/01/311 Florida Housing Fin. Corp., Loc. or GTD Housing Rev. Bonds, Series A (GNMA/FNMA COLL Insured), 4.50%, 07/01/29 Florida Housing Fin. Corp., Loc. or GTD Housing Rev. Bonds, Series B (GNMA/FNMA/FHLMC Insured), 4.50%, 01/01/29 Florida Hurricane Catastrophe Fund Fin. Corp., Misc. Purposes Rev. Bonds, Series A: 5.00%, 07/01/15 5.00%, 07/01/16 Florida Muni. Power Agcy., Misc. Rev. Ref. Bonds, Series A, 4.00%, 10/01/17 Florida State Board of Edu., G.O. Misc. Taxes Ref. Bonds, Series A, 5.00%, 06/01/14 Florida State Board of Edu., Misc. Rev. Ref. Bonds, Series E, 5.00%, 07/01/15 Florida State Dept. of Trans., Highway Imps. Rev. Bonds, Series B, 5.00%, 07/01/14 Florida Water Pollution Control Fncg. Corp., Pollution Control Misc. Rev. Bonds, Series A, 3.00%, 01/15/14 JEA, Energy Res. Auth. Imps. Rev. Bonds, Sub-Series A, 3.00%, 10/01/14 Orlando Utils. Commission, Energy Res. Auth. Rev. Ref. Bonds, Series C, 5.00%, 10/01/14 Georgia - 1.86% City of Atlanta, Port, Airport & Marina Rev. Ref. Bonds, Series A, 5.00%, 01/01/17 City of Atlanta, Port, Airport & Marina Rev. Ref. Bonds, Series C, 4.00%, 01/01/14 Georgia State Road & Tollway Auth., Fuel Sales Tax Rev. Ref. Bonds, Series A, 5.00%, 03/01/16 Muni. Electric Auth. of Georgia, Energy Res. Auth. Rev. Ref. Bonds, Series X (NATL-RE IBC Insured), 6.50%, 01/01/12 20 20 Thomasville Hospital Auth., Heath Care Facs. Imps. Rev. Ref. Bonds, 3.00%, 11/01/13 Hawaii - 0.08% State of Hawaii, G.O. Prop. Tax Ref. Bonds, Series DT, 5.00%, 11/01/14 Illinois - 6.95% City of Chicago, Port, Airport & Marina Imps. Rev. Bonds, Series A: 4.00%, 01/01/13 4.00%, 01/01/16 City of Chicago, Port, Airport & Marina Rev. Ref. Notes, Series B (Mandatory Put 01/01/15 @ 100), 5.00%, 01/01/341 Greater Chicago Metropolitan Water Reclamation Dist., G.O. Sewer Imps. Prop. Tax Bonds, Series B, 5.00%, 12/01/17 Illinois Fin. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 08/15/15 Illinois State Toll Highway Auth., Highway Imps. Rev. Bonds, Series A (AGM Insured), 5.00%, 01/01/14 Illinois State Toll Highway Auth., Highway Tolls. Rev. Ref. Bonds, Series A, 5.50%, 01/01/15 Regional Trans. Auth., Sales Tax Rev. Ref. Bonds (AGM G.O. of Auth. Insured), 5.75%, 06/01/13 Regional Trans. Auth., Sales Tax Rev. Ref. Bonds, Series A (AGM G.O. of Auth. Insured), 5.00%, 06/01/15 Regional Trans. Auth., Sales Tax Transit Imps. Rev. Bonds (NATL-RE G.O. of Auth. Insured), 6.25%, 07/01/15 State of Illinois, Rec. Fac. Imps. Misc. Taxes Rev. Bonds (AMBAC Insured), 6.25%, 12/15/11 40 40 State of Illinois, Sales Tax Rev. Ref. Bonds, 5.00%, 06/15/14 Indiana - 0.17% Indiana Fin. Auth., Lease Rev. Ref. Bonds, Series A-1, 5.00%, 11/01/12 Kansas - 0.35% Kansas Dev. Fin. Auth., New Jobs Training Misc. Rev. Bonds, Series F (NATL-RE Insured), 5.00%, 06/01/12 Kansas State Dept. of Trans., Highway Fuel Sales Tax Rev. Ref. Bonds, Series A, 5.00%, 09/01/15 Kentucky - 2.10% Kentucky Higher Edu. Student Ln. Corp., Student Ln. Rev. Bonds, Series 1-Class A-1 (GTD St. Lns. Insured), 0.754%, 05/01/201 Kentucky Housing Corp., St. Single Family Housing Rev. Bonds, Series B, 5.00%, 07/01/27 Kentucky State Prop. & Building Commission, Lease Rev. Ref. Bonds, Series A, 4.00%, 08/01/15 Louisiana - 1.81% Louisiana Housing Fin. Agcy., Loc. or GTD Housing Rev. Bonds (GNMA/FNMA COLL Insured), 4.60%, 12/01/28 Louisiana Office Facs. Corp., Lease Ref. Rev. Bonds, 5.00%, 03/01/14 State of Louisiana, Highway Imps. Fuel Sales Tax Rev. Bonds, Series A-1 (Mandatory Put 06/01/13 @ 100), 0.89%, 05/01/431 Massachusetts - 1.47% Commonwealth of Massachusetts, G.O. Misc. Taxes Public Imps. Bonds, Series B, 5.00%, 07/01/13 Commonwealth of Massachusetts, G.O. Misc. Taxes Ref. Bonds, Series A, 5.00%, 09/01/14 Massachusetts Dev. Fin. Agcy., Health Care Facs. Imps. Rev. Bonds, Series K-6, 5.00%, 07/01/16 Massachusetts Dev. Fin. Agcy., Health Care Facs. Rev. Ref. Bonds, Series H, 5.00%, 07/01/17 Massachusetts Health & Educ. Facs. Auth., College & Univ. Imps. Rev. Ref. Bonds, Series A, 5.00%, 11/15/14 Massachusetts Housing Fin. Agcy., Loc. or GTD Housing Rev. Ref. Bonds, Series A, 2.00%, 06/01/13 Massachusetts State Water Pollution Abatement, Pollution Control Water Rev. Bonds, Series 14, 5.00%, 08/01/14 Michigan - 1.99% Michigan State Hospital Fin. Auth., Health Care Facs. Imps. Rev. Bonds (Mandatory Put 08/01/14 @ 100), 2.00%, 11/15/331 Michigan State Univ., College & Univ. Rev. Ref. Bonds, Series C, 5.00%, 08/15/15 Wayne County Airport Auth., Port, Airport & Marina Rev. Ref. Bonds, Series C, 5.00%, 12/01/14 Minnesota - 0.51% Univ. of Minnesota, College & Univ. Imps. Rev. Bonds, Series A, 5.00%, 12/01/16 Mississippi - 0.29% Mississippi Business Fin. Corp., Energy Res. Auth. Imps. Rev. Bonds, 0.70%, 05/01/371 Nebraska - 0.48% Nebraska Public Power Dist., Misc. Rev. Ref. Bonds, Series A, 4.00%, 01/01/14 Nevada - 2.20% County of Clark, Port, Airport & Marina Imps. Rev. Bonds, Series D, 5.00%, 07/01/16 County of Clark, Port, Airport & Marina Rev. Ref. Bonds, 5.00%, 07/01/15 Nevada System of Higher Edu., College & Univ. Imps. Rev. Ref. Bonds, Series B (AMBAC Insured), 5.00%, 07/01/14 New Jersey - 3.88% New Jersey Econ. Dev. Auth., Misc. Rev. Ref. Bonds, Series DD-1, 5.00%, 12/15/16 New Jersey Educ. Facs. Auth., College & Univ. Imps. Rev. Ref. Bonds, Series K, 5.00%, 07/01/14 New Jersey Health Care Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, 4.00%, 07/01/14 New Jersey Higher Edu. Assistance Auth., Student Ln. Rev. Bonds, Series 2, 5.00%, 12/01/14 New Jersey Higher Edu. Assistance Auth., Student Ln. Rev. Ref. Bonds, Series 1A, 5.00%, 12/01/15 New Jersey Trans. Trust Fund Auth., Transit Imps. Misc. Rev. Bonds, Series A, 5.00%, 06/15/15 New Jersey Trans. Trust Fund Auth., Transit Imps. Rev. Bonds, Series C (Pre-refunded with St. & Loc. Govt. Series to 06/15/13 @100), 5.50%, 06/15/21 New Jersey Trans. Trust Fund Auth., Transit Rev. Ref. Bonds, Series A (AMBAC Insured), 5.50%, 12/15/15 New Mexico - 0.95% New Mexico Educ. Assistance Foundation, Rev. Bonds, Series A-2 (GTD St. Lns. Insured), 1.005%, 12/01/281 New York - 5.88% City of New York, G.O. Prop. Tax Ref. Bonds, Series B, 5.00%, 08/01/15 City of New York Transitional Fin. Auth., Income Tax Rev. Ref. Bonds, Sub-Series A-1, 5.00%, 11/01/16 Long Island Power Auth., Energy Res. Auth. Rev. Ref. Bonds, Series F (NATL-RE Insured), 5.00%, 05/01/16 Metropolitan Trans. Auth., Transit Rev. Ref. Bonds, Series A, 4.00%, 11/15/14 New York City Health & Hospital Corp., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 02/15/16 New York State Dormitory Auth., College & Univ. Rev. Ref. Bonds, 4.00%, 07/01/13 New York State Dormitory Auth., College & Univ. Rev. Ref. Bonds, Series B, 5.25%, 07/01/321 New York State Dormitory Auth., Health Care Facs. Imps. Rev. Bonds, 5.00%, 02/15/13 Tobacco Settlement Fncg. Corp., Rev. Ref. Bonds, Series A, 5.00%, 06/01/15 North Carolina - 1.26% City of Fayetteville, Multiple Util. Imps. Rev. Ref. Bonds, Series A, 5.00%, 03/01/14 County of Wake, G.O. Prop. Tax Ref. Bonds, Series D, 4.00%, 02/01/13 North Carolina Eastern Muni. Power Agcy., Energy Res. Auth. Ref. Rev. Bonds, Series A, 5.00%, 01/01/16 Raleigh Durham Airport Auth., Port, Airport & Marina Ref. Rev. Bonds, Series A, 3.00%, 05/01/13 State of North Carolina, Public Imps. Misc. Rev. Bonds, Series A, 5.00%, 05/01/12 Ohio - 1.70% County of Allen, Health Care Facs. Imps., Rev. Ref. Bonds, Series B: 5.00%, 09/01/14 5.00%, 09/01/15 Ohio Housing Fin. Agcy., Loc. or GTD Housing Rev. Bonds, (GNMA/FNMA/FHLMC Insured), 4.50%, 11/01/28 Oklahoma - 0.45% Oklahoma City Water Utils. Trust, Water Rev. Ref. Bonds, 3.00%, 07/01/15 Oklahoma Muni. Power Auth., Energy Res. Auth. Rev. Ref. Bonds, Series A (Mandatory Put 08/01/13 @ 100), 0.89%, 01/01/231 Pennsylvania - 2.60% City of Philadelphia, Water Rev. Ref. Bonds, Series A, 5.00%, 06/15/15 Pennsylvania Intergovernmental Cooperation Auth., Special Tax Rev. Ref. Bonds, 5.00%, 06/15/15 Pennsylvania State Univ., College & Univ. Imps. Rev. Bonds, Series A, 5.00%, 03/01/14 Philadelphia Hospitals & Higher Edu. Facs. Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 4.25%, 07/01/12 Philadelphia School Dist., G.O. School Imps. Prop. Tax Rev. Bonds, Series A (St. Aid Withhldg. Insured), 5.00%, 06/01/15 South Carolina - 1.18% South Carolina State Housing Fin. & Dev. Auth., Loc. or GTD Housing Rev. Bonds, Series 1 (GNMA/FNMA/FHLMC Insured), 4.50%, 07/01/30 South Carolina State Public Service Auth., Energy Res. Auth. Imps. Rev. Ref. Bonds, Series A, 5.00%, 01/01/12 South Carolina State Public Service Auth., Energy Res. Auth. Imps. Rev. Ref. Bonds, Series B, 5.00%, 01/01/15 South Carolina Trans. Infrastructure Bank, Transit Rev. Ref. Bonds, Series A, 5.00%, 10/01/14 Tennessee - 0.08% City of Memphis, Energy Res. Auth. Rev. Ref. Bonds, 5.00%, 12/01/14 Texas - 7.78% Bexar County Hospital Dist., G.O. Health Care Facs. Imps. Prop. Tax Rev. Bonds, 3.50%, 02/15/13 City of Houston, G.O. Prop. Tax Ref. Bonds, Series A, 5.00%, 03/01/16 City of San Antonio, Water Rev. Ref. Bonds, 3.00%, 05/15/14 County of Harris, Highway Imps. Rev. Ref. Bonds (Pre-refunded with St. & Loc. Govt. Series to 08/15/12 @ 100) (AGM Insured), 5.375%, 08/15/24 Dallas Area Rapid Transit, Sales Tax. Rev. Ref. Bonds, Series A, 5.00%, 12/01/14 Harris County Health Facs. Dev. Corp., Health Care Facs. Imps. Rev. Ref. Bonds, Series A-4 (AGM Insured), 0.67%, 07/01/311 Lower Colorado River Auth., Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 05/15/14 5.00%, 05/15/15 Plano Independent School Dist., G.O. School Imps. Prop. Tax Bonds, Series A, 5.00%, 02/15/14 State of Texas, Cash Flow Mgmt. General Rev. Notes, Series A, 2.50%, 08/30/12 State of Texas, G.O. Prop. Tax Ref. Bonds, Series A, 5.00%, 10/01/14 Texas A&M University, College & Univ. Imps. Rev. Ref. Bonds, 3.00%, 07/01/16 Texas Dept. of Housing & Comm. Affairs, Loc. or GTD Housing Rev. Bonds, Series A (GNMA COLL Insured), 5.00%, 07/01/29 Texas Public Fin. Auth., Unemployment & Welfare Fndg. Misc. Rev. Bonds, Series A, 5.00%, 07/01/14 Texas Public Fin. Auth., Unemployment & Welfare Fndg. Misc. Rev. Bonds, Series C, 2.60%, 07/01/20 Texas State Univ. Systems, College & Univ. Imps. Rev. Ref. Bonds: 5.00%, 03/15/13 5.00%, 03/15/15 Texas Water Dev. Board, Water Rev. Ref. Bonds, 5.00%, 07/15/15 Univ. of Texas System, College & Univ. Imps. Rev. Ref. Notes, Series B(Pre-refunded with St. & Loc. Govt. Series to 08/15/13 @ 100), 5.00%, 08/15/22 Virginia - 0.08% Virginia Public Building Auth., Public Imps. Misc. Rev. Bonds, Series C, 5.00%, 08/01/12 Washington - 5.87% Energy Northwest, Energy Res. Auth. Rev. Ref. Bonds, Series A: 4.00%, 07/01/15 5.00%, 07/01/15 Grant County Public Util. Dist. No. 2, Energy Res. Auth. Rev. Ref. Bonds, Series I, 5.00%, 01/01/16 Port of Seattle, Port, Airport & Marina Rev. Ref. Bonds, 5.00%, 06/01/14 Snohomish County Public Util. Dist. No. 1, Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 12/01/13 5.00%, 12/01/15 State of Washington, G.O. Prop. Tax Ref. Bonds, Series R-2012A, 5.00%, 07/01/16 Washington Health Care Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series B, 5.00%, 10/01/14 Washington St. Housing Fin. Commission, Loc. or GTD Housing Rev. Bonds, Series A (GNMA/FNMA/FHLMC Insured), 4.50%, 04/01/29 Wisconsin - 3.89% State of Wisconsin, Cash Flow Mgmt. General Rev. Notes, 2.00%, 06/15/12 Wisconsin Health & Educ. Facs. Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 3.00%, 06/01/12 Wisconsin Health & Educ. Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 3.00%, 10/15/16 Total bonds & notes(cost: $113,932,000) Short-term securities - 18.73% Breckinridge County Kentucky Rev. Bonds, 0.14%, 02/01/321 California Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series B, 0.20%, 10/01/261 California Health Facs. Fncg. Auth., Special Assessment Rev. Ref. Bonds, 0.11%, 09/01/381 California Infrastructure & Econ. Dev. Bank, Rec. Rev. Ref. Bonds, 0.09%, 04/01/331 California Pollution Control Fncg. Auth., Ind. Rev. Ref. Bonds, 0.11%, 11/01/261 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 0.08%, 08/15/361 Charlotte-Mecklenburg Hospital Auth., Health Care Facs. Rev. Ref. Bonds, 0.08%, 01/15/261 City of New York, G.O. Prop. Tax Ref. Bonds, Sub-Series E-2, 0.11%, 08/01/201 City of New York, G.O. Public Imps. Prop. Tax Bonds,Sub-Series H-4, 0.10%, 03/01/341 Colorado Educ. & Cultural Facs. Auth., Misc. Rev. Ref. Bonds, 0.18%, 09/01/331 County of Christian Kentucky, Public Imps. Lease Rev. Bonds, Series A, 0.14%, 06/01/381 Illinois Fin. Auth., Health Care Facs. Imps. Rev. Bonds, 0.18%, 08/01/431 Indiana Dev. Fin. Auth., Res. Recovery Imps. Rev. Bonds, 0.14%, 11/01/351 Iowa Fin. Auth., Health Care Facs. Imps. Rev. Bonds, Series B, 0.14%, 02/15/351 Irvine Ranch Water Dist., G.O. Water Util. Imps. Prop. Tax Rev. Bonds, Series B, 0.11%, 10/01/411 Jacksonville Health Facs. Auth., Health Care Facs. Imps. Rev. Bonds, 0.14%, 08/15/331 Massachusetts Dev. Fin. Agcy., College & Univ. Rev. Ref. Bonds, Series U-6C, 0.13%, 10/01/421 Missouri State Health & Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series A-2, 0.11%, 10/01/351 Missouri State Health & Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series B-1, 0.13%, 10/01/351 Montgomery County Public Building Auth., Public Imps. Misc. Rev. Bonds, 0.25%, 07/01/381 New Hampshire Health & Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series A, 0.15%, 06/01/311 New Hampshire Health & Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series B, 0.15%, 06/01/411 New York City Trust for Cultural Ress., Misc. Rev. Ref. Bonds, Series A-1, 0.14%, 12/01/351 Ohio St. Water Dev. Auth., Ind. Rev. Ref. Bonds, Series B, 0.14%, 12/01/331 Orange County School Board, Certs. of Part. Lease Ref. Bonds, Series E, 0.14%, 08/01/221 Utah Transit Auth., TransitImps. Sales Tax Rev. Bonds, Sub-Series B, 0.14%, 06/15/361 Total Short-term securities(cost: $25,840,000) Total investment securities (cost: $139,772,000) Other assets less liabilities Net assets $ % 1 Coupon rate may change periodically.For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. Key to abbreviations Agcy. Agency AGM Assured Guaranty Municipal Corporation AMBAC American Municipal Bond Assurance Corporation Auth. Authority Certs. of Part. Certificates of Participation COLL Collateral Comm. Community Comms. Communities Corp. Corporation Dept. Department Dev. Development Dist. District Econ. Economic Edu. Education Educ. Educational Fac. Facility Facs. Facilities FGIC Financial Guaranty Insurance Company FHLMC Federal Home Loan Mortgage Corporation Fin. Finance Fncg. Financing Fndg. Funding FNMA Federal National Mortgage Association GNMA Government National Mortgage Association G.O. General Obligation Govt. Government GTD Guaranteed HUD Housing and Urban Development IBC Insured Bond Certificate Imp. Improvement Imps. Improvements Ind. Industrial Ln. Loan Lns. Loans Loc. Local Mgmt. Management Misc. Miscellaneous Muni. Municipal NATL-RE National Reinsurance No. Number Prop. Property Rec. Recreational Ref. Refunding Res. Resource Rev. Revenue St. State Trans. Transportation Univ. University Util. Utility Utils. Utilities Withhldg. Withholding See Notes to Financial Statements Capital California Core Municipal Fund October 31, 2011 Growth of $10,000 investment Here’s how a $10,000 investment in the Capital California Core Municipal Fund grew between April 13, 2010, when the fund began operations, and October 31, 2011, the end of the fund’s fiscal year. [begin mountain chart] Date Capital California Core Municipal Fund(2) Barclays Capital CA 1-10 Yr Inter-Short Muni Index(1) 4/13/2010 $ $ 4/30/2010 5/31/2010 6/30/2010 7/31/2010 8/31/2010 9/30/2010 10/31/2010 11/30/2010 12/31/2010 1/31/2011 2/28/2011 3/31/2011 4/30/2011 5/31/2011 6/30/2011 7/31/2011 8/31/2011 9/30/2011 10/31/2011 [end mountain chart] 1 The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of salescharges, commissions, or expenses. 2 Includes reinvested dividends. Results are for past periods and are not predictive of results for future periods.Current and future results may be lower or higher than those shown.Share price and returns will vary so investors may lose money.The results shown are before taxes on fund distributions and sale of fund shares. [begin pie chart] Investment portfolio - quality ratings* AAA/Aaa 23.01 % AA/Aa A/A2 BAA/Baa Unrated *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's Standard & Poor's and/or Fitch as an indication of an issuer's credit-worthiness. If agency ratings differ, securities are put in the highest category consistent with fund investment policies.When securities have not been rated by a rating agency (included in "unrated" at left), the investment advisor performs its own credit analysis and assigns comparable ratings that are used for compliance and fund investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. [end pie chart] Capital California Core Municipal Fund Schedule of Investments at October 31, 2011 Principal amount Market value Percent of net assets Bonds & notes - 89.34% California - 86.99% Abag Fin. Auth. for Nonprofit Corps., Health Care Facs. Rev. Ref. Bonds (CA Mtg. Ins.), 4.00%, 05/15/16 $ $ % Abag Fin. Auth. for Nonprofit Corps., Public Imps. Special Tax Ref. Bonds (CIFG Insured), 5.00%, 09/02/22 Abag Fin. Auth. for Nonprofit Corps., Public Imps. Special Tax Ref. Bonds, Series A (CIFG Insured), 4.00%, 09/02/14 Anaheim Public Fncg. Auth., Energy Res. Auth. Rev. Ref. Bonds (NATL-RE Insured), 4.00%, 10/01/17 Azusa Redev. Agcy., Loc. or GTD Housing Ref. Bonds, Series A (Escrowed to Maturity) (FNMA Insured), 6.875%, 10/01/12 Bay Area Toll Auth., Highway Tolls Rev. Ref. Bonds, Series F-1, 5.00%, 04/01/21 California Educ. Facs. Auth., College & Univ. Imps. Rev. Bonds: 5.00%, 04/01/19 5.00%, 02/01/21 5.00%, 10/01/21 5.00%, 11/01/21 5.50%, 04/01/29 California Educ. Facs. Auth., College & Univ. Imps. Rev. Bonds, Series A: 5.00%, 10/01/15 5.00%, 01/01/18 California Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series A, 5.00%, 01/01/24 California Health Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, Series A: 5.00%, 10/01/18 5.00%, 10/01/22 California Health Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, Series G, 5.50%, 07/01/25 California Health Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, Series I, 5.125%, 07/01/22 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds: 5.00%, 11/15/11 5.00%, 11/15/21 5.375%, 07/01/21 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds (Mandatory Put 07/01/14 @ 100), 5.00%, 07/01/271 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series A: 5.00%, 11/15/19 5.00%, 11/15/20 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series C, 6.25%, 10/01/28 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series C (Mandatory Put 10/16/14 @ 100), 5.00%, 07/01/341 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series I (Mandatory Put 07/01/14 @ 100), 4.95%, 07/01/261 California Infrastructure & Econ. Dev. Bank, Econ. Imps. Misc. Rev. Bonds(Mandatory Put 12/01/11 @ 100), 3.90%, 04/01/331 California Infrastructure & Econ. Dev. Bank, Highway Imps. Rev. Bonds (Escrowed to Maturity) (AGM Insured), 4.10%, 07/01/12 California Infrastructure & Econ. Dev. Bank, Misc. Rev. Ref. Bonds (Mandatory Put 12/01/11 @ 100), 3.90%, 04/01/331 California Infrastructure & Econ. Dev. Bank, Public Imps. Misc. Rev. Bonds: 4.50%, 10/01/25 4.50%, 10/01/26 California Infrastructure & Econ. Dev. Bank, Rec. Facs. Imps. Rev. Bonds: 5.00%, 02/01/18 5.00%, 02/01/19 California Infrastructure & Econ. Dev. Bank, Rec. Rev. Ref. Bonds (Mandatory Put 04/01/13 @ 100), 2.50%, 10/01/471 California Muni. Fin. Auth., College & Univ. Rev. Ref. Bonds, 5.625%, 10/01/23 California Muni. Fin. Auth., College & Univ. Rev. Ref. Bonds, Series B, 4.00%, 10/01/17 California Muni. Fin. Auth., Res. Recovery Rev. Imps. Bonds (Mandatory Put 01/03/12 @ 100), 0.90%, 09/01/211 California Pollution Control Fncg. Auth., Res. Recovery Rev. Ref. Bonds, Series B (Mandatory Put 11/01/11 @ 100), 1.125%, 08/01/241,2 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 05/01/12 @ 101), 5.375%, 05/01/22 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 05/01/12 @ 101) (AMBAC Insured): 5.50%, 05/01/15 5.50%, 05/01/16 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 05/01/12 @101), 6.00%, 05/01/14 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Sub-Series G, 4.875%, 05/01/18 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Sub-Series G-11, 5.00%, 05/01/18 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series H (AGM Insured), 5.00%, 05/01/17 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series K, 5.00%, 05/01/18 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series L, 5.00%, 05/01/21 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series M, 5.00%, 05/01/17 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series N, 5.00%, 05/01/18 California State Dept. of Water Ress., Water Rev. Ref. Bonds, 5.00%, 05/01/21 California State Dept. of Water Ress., Water Rev. Ref. Bonds (Escrowed to Maturity) (FGIC Insured), 5.00%, 12/01/12 10 10 California State Dept. of Water Ress., Water Rev. Ref. Bonds, Series AE: 5.00%, 12/01/22 5.00%, 12/01/23 California State Public Works Board, College & Univ. Health Care Facs. Imps. Rev. Bonds, Series A, 5.00%, 03/01/14 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, 5.00%, 04/01/20 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series B, 5.00%, 10/01/17 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series B (NATL-RE FGIC Insured), 4.00%, 03/01/14 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series B-1, 5.00%, 03/01/18 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series C-1, 5.00%, 03/01/19 California State Public Works Board, Health Care Facs. Imps. Lease Rev. Bonds, Series E, 5.00%, 04/01/15 California State Public Works Board, Lease Rev. Ref. Bonds, Series A (NATL-RE FGIC Insured), 5.00%, 06/01/15 California State Public Works Board, Lease Rev. Ref. Bonds, Series C (NATL-RE FGIC Insured), 4.00%, 09/01/13 California State Public Works Board, Public Imps. Lease Rev. Bonds, Sub-Series A-1, 5.00%, 03/01/14 California State Univ., College & Univ. Rev. Ref. Bonds, Series A, 5.00%, 11/01/18 California State Univ., College & Univ. Rev. Ref. Bonds, Series C (NATL-RE Insured), 5.00%, 11/01/21 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, 4.625%, 07/01/21 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds (NATL-RE FHA Insured), 5.00%, 08/01/20 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series A: 5.00%, 04/01/13 5.00%, 04/01/19 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series C (AGM Insured), 5.25%, 07/01/16 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series C (Mandatory Put 06/01/12 @ 100), 3.85%, 11/01/291 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds: 5.00%, 07/01/14 5.00%, 07/01/16 5.00%, 11/01/19 California Statewide Comms. Dev. Auth., Misc. Rev. Bonds: 4.00%, 06/15/13 5.00%, 06/15/13 Calleguas-Las Virgenes Public Fncg. Auth., Water Util. Imps. Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 07/01/13 @ 100) (NATL-RE Insured), 5.00%, 07/01/33 Central Valley Fncg. Auth., Energy Res. Auth. Rev. Ref. Bonds, 3.50%, 07/01/14 Cerritos Public Fncg. Auth., Tax Allocation Rev. Ref. Bonds, Series A (AMBAC Insured), 5.00%, 11/01/19 City & County of San Francisco, Certs. of Part. Lease Ref. Bonds, Series A, 5.00%, 10/01/16 City & County of San Francisco, Health Care Imps. Certs. of Part. Lease Bonds, Series A, 5.00%, 04/01/17 City of Bakersfield, Solid Waste Mgmt. Disposal Rev. Bonds, Series A(AGM Insured), 4.125%, 09/15/14 City of Irvine California, Public Imps. Special Assessment Bonds: 4.00%, 09/02/19 4.375%, 09/02/21 City of Irvine California, Special Assessment Ref. Bonds: 4.50%, 09/02/22 4.75%, 09/02/23 City of Long Beach, Port, Airport & Marina Imps. Rev. Bonds, Series A, 5.00%, 05/15/21 City of Long Beach, Port, Airport & Marina. Rev. Ref. Bonds, Series B: 5.00%, 05/15/13 5.00%, 05/15/20 City of Los Angeles, Sewer Rev. Ref. Bonds, Series A, 4.00%, 06/01/17 City of Los Angeles, Sewer Rev. Ref. Bonds, Sub-Series A (NATL-RE Insured), 5.00%, 06/01/27 City of Manhattan Beach, Public Imps. Special Assessment Bonds, 4.375%, 09/02/17 City of Roseville, Energy Res. Auth. Rev. Certs. of Part. Bonds, Series A (NATL-RE FGIC Insured), 5.00%, 02/01/17 City of Roseville, Special Tax Ref. Bonds: 3.50%, 09/01/15 4.00%, 09/01/16 City of San Jose, Port, Airport & Marina Imps. Rev. Bonds, Series A-2, 5.00%, 03/01/18 Contra Costa County Public Fncg. Auth., Public Imps. Lease Rev. Bonds, Series A (NATL-RE Insured), 5.00%, 06/01/21 Contra Costa Water Dist., Water Util. Imps. Rev. Bonds, Series A, 4.00%, 10/01/15 County of Alameda, Certs. of Part. Lease Ref. Bonds, Series A (NATL-RE Insured), 4.25%, 12/01/11 County of Orange, Port, Airport & Marina Imps. Rev. Bonds, Series B, 5.00%, 07/01/15 County of San Diego, College & Univ. Imps. Rev. Certs. of Part. Bonds, 4.00%, 07/01/16 East Bay Muni. Util. Dist., Water Rev. Ref. Bonds, Series A, 4.00%, 06/01/14 East Bay Regional Park Dist., G.O. Prop. Tax Ref. Bonds, 5.00%, 09/01/14 Golden State Tobacco Securitization Corp., Misc. Purpose Rev. Bonds, Series 2003 A-1 (Pre-refunded with Agencies to 06/01/13 @ 100), 6.75%, 06/01/39 Golden State Tobacco Securitization Corp., Misc. Purposes Rev. Bonds (Pre-refunded with FHLMC and St. & Loc. Govt. Series to 06/01/13 @ 100) (AGM Insured), 5.00%, 06/01/43 Grossmont-Cuyamaca Comm. College Dist., G.O. College & Univ. Imps. Bonds, Series A (NATL-RE Insured), 5.00%, 08/01/16 40 43 Imperial Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 11/01/17 5.25%, 11/01/25 Imperial Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, Series C, 5.00%, 11/01/22 Irvine Ranch Water Dist., Water Rev. Certs. of Part. Ref. Bonds, 5.00%, 03/01/17 Las Virgenes Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series A (AGM Insured), 4.25%, 08/01/15 Long Beach Comm. College Dist., G.O. Prop. Tax College & Univ. Imps. Bonds, Series A, 5.00%, 06/01/22 Los Angeles County Metropolitan Trans. Auth., Sales Tax Rev. Ref. Bonds, 5.00%, 07/01/16 Los Angeles County Metropolitan Trans. Auth., Sales Tax Rev. Ref. Bonds, Series B, 5.00%, 07/01/18 Los Angeles Dept. of Airports, Port, Airport & Marina Imps. Rev. Bonds, Series A, 5.00%, 05/15/29 Los Angeles Dept. of Airports, Port, Airport & Marina Imps. Rev. Bonds, Series D, 5.00%, 05/15/19 Los Angeles Dept. of Airports, Port, Airport & Marina Rev. Ref. Bonds, 5.00%, 05/15/22 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Bonds, Series B (AGM Insured), 5.125%, 07/01/20 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 07/01/18 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Ref. Bonds, Series B: 5.00%, 07/01/19 5.25%, 07/01/23 Los Angeles Dept. of Water & Power, Water Util. Imps. Rev. Bonds, Series B, 5.00%, 07/01/20 Los Angeles Harbor Dept., Port, Airport & Marina Rev. Ref. Bonds, Series C: 5.00%, 08/01/13 5.00%, 08/01/26 Los Angeles Unified School Dist., G.O. Prop. Tax Rev. Ref. Bonds, Series A-1, 5.00%, 07/01/20 Los Angeles Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 07/01/13 @ 100) (AGM Insured), 5.25%, 07/01/20 Los Angeles Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series F (AGM Insured), 4.50%, 07/01/12 50 51 Los Angeles Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series I: 5.00%, 07/01/14 5.00%, 07/01/24 Metropolitan Water Dist. of Southern California, G.O. Prop. Tax Ref. Bonds, Series A, 5.00%, 03/01/17 Metropolitan Water Dist. of Southern California, Water Rev. Ref. Bonds, 5.00%, 07/01/20 Metropolitan Water Dist. of Southern California, Water Rev. Ref. Bonds, Series B: 4.00%, 07/01/20 5.00%, 07/01/15 Metropolitan Water Dist. of Southern California, Water Rev. Ref. Bonds, Series C, 5.00%, 07/01/23 Metropolitan Water Dist. of Southern California, Water Util. Imps. Rev. Bonds, Series A: 4.00%, 01/01/14 5.00%, 01/01/27 Metropolitan Water Dist. of Southern California, Water Util. Imps. Rev. Bonds, Series C, 5.00%, 07/01/29 Modesto Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 07/01/17 Moreno Valley Unified School Dist., G.O. School Imps. Prop. Tax Ref. Bonds (NATL-RE Insured), 5.25%, 08/01/19 Mountain View Shoreline Regional Park Community, Tax Allocation Rev. Ref. Bonds, Series A: 5.00%, 08/01/19 5.00%, 08/01/20 Napa Valley Comm. College Dist., G.O. School Imps. Prop. Tax Bonds, Series B (Pre-refunded with St. & Loc. Govt. Series 08/01/15 @ 100) (NATL-RE Insured), 5.00%, 08/01/18 North Orange County Comm. College Dist., G.O. College & Univ. Imps. Bonds, Series A (Pre-refunded with U.S. Treasury Strips, Aid, U.S. Treasury Obligations and REFCORP to 08/01/12 @ 101) (NATL-RE Insured), 5.25%, 08/01/15 Northern California Power Agcy., Energy Res. Auth. Imps. Rev. Bonds, Series A: 5.00%, 06/01/16 5.00%, 07/01/23 5.50%, 07/01/21 Northern California Power Agcy., Energy Res. Auth. Rev. Ref. Bonds, Series A: 5.00%, 07/01/17 5.00%, 07/01/19 Poway Unified School Dist. Public Fncg. Auth., Special Tax: 3.375%, 09/15/17 3.75%, 09/15/18 Rancho Mirage Joint Powers Fin. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 07/01/27 94 Rancho Water Dist. Fncg. Auth., Water Rev. Ref. Bonds, Series D (Radian Insured), 4.20%, 09/02/17 Roseville Natural Gas Fin. Auth., Gas Util. Imps. Rev. Bonds, 5.00%, 02/15/14 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (NATL-RE Insured): 5.00%, 08/15/12 5.00%, 08/15/17 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (Pre-refunded with St. & Loc. Govt. Series to 08/15/2013 @ 100), (NATL-RE Insured), 5.00%, 08/15/17 San Diego County Regional Airport Auth., Port, Airport & Marina Imps. Rev. Bonds, Sub-Series A: 5.00%, 07/01/18 5.00%, 07/01/20 San Diego County Water Auth., Water Rev. Certs. of Part. Ref. Bonds, Series 2008 A (AGM Insured), 5.00%, 05/01/14 San Diego County Water Auth., Water Rev. Ref. Bonds, Series A, 5.00%, 05/01/20 San Diego County Water Auth., Water Rev. Ref. Bonds, Series S-1, 5.00%, 07/01/16 San Diego Public Facs. Fncg. Auth., Sewer Rev. Ref. Bonds, Series B: 5.00%, 05/15/15 5.00%, 05/15/22 San Diego Public Facs. Fncg. Auth., Solid Waste Mgmt. Disposal Imps. Rev. Bonds, Series A: 4.50%, 05/15/14 5.125%, 05/15/29 San Diego Public Facs. Fncg. Auth., Water Rev. Ref. Bonds, Series A: 4.00%, 08/01/14 4.00%, 08/01/20 San Francisco Bay Area Rapid Transit Dist., Sales Tax Rev. Ref. Bonds: 5.00%, 07/01/20 5.00%, 07/01/22 San Francisco City & County Airports Commission, Port, Airport & Marina Imps. Rev. Bonds, Series A, 4.90%, 05/01/29 San Francisco City & County Airports Commission, Port, Airport & Marina Imps. Rev. Bonds, Series E, 5.25%, 05/01/24 San Francisco City & County Airports Commission, Port, Airport & Marina Rev. Ref. Bonds, Series B, 5.00%, 05/01/19 San Francisco City & County Airports Commission, Port, Airport & Marina Rev. Ref. Bonds, Series C2, 5.00%, 05/01/21 San Francisco City & County Public Utils. Commission, Water Rev. Ref. Bonds, Sub-Series D, 5.00%, 11/01/20 San Francisco City & County Public Utils. Commission, Water Util. Imps. Rev. Bonds, Sub-Series A, 3.00%, 11/01/12 San Francisco City & County Redev. Agcy., Tax Allocation, Series C: 4.75%, 08/01/17 5.00%, 08/01/18 5.25%, 08/01/19 San Jose Redev. Agcy., Tax Allocation Rev. Ref. Bonds, 5.00%, 08/01/22 San Jose Redev. Agcy., Tax Allocation Rev. Ref. Bonds (NATL-RE Insured), 4.54%, 08/01/18 San Mateo County Comm. College Dist., College & Univ. Imps. Certs. of Part. Lease Bonds (Pre-refunded with St. & Loc. Govt. Series to 10/01/14 @ 100) (NATL-RE Insured), 5.25%, 10/01/20 San Mateo County Transit Dist., Transit Imps. Sales Tax Rev. Bonds, Series A (Escrowed to Maturity) (NATL-RE Insured), 5.00%, 06/01/12 50 51 San Mateo Joint Powers Fncg. Auth., Lease Rev. Ref. Bonds, Series A, 5.25%, 07/15/23 Santa Ana Community Redev. Agcy., Tax Allocation Rev. Ref. Bonds,, 6.00%, 09/01/20 Santa Clara County Fncg. Auth., Lease Rev. Ref. Bonds, 5.00%, 11/15/22 Santa Clara Valley Trans. Auth., Sales Tax Rev. Ref. Bonds, Series A (AMBAC Insured), 4.00%, 04/01/12 Santa Margarita Water Dist., Special Tax Ref. Bonds: 4.125%, 09/01/20 4.25%, 09/01/21 South Orange County Public Fncg. Auth., Special Tax Ref. Bonds, Series A (AMBAC Insured): 5.00%, 08/15/15 5.00%, 08/15/20 South Placer Wastewater Auth., Solid Waste Mgmt. Rev. Ref. Bonds, Series D, 0.97%, 11/01/141 Southern California Public Power Auth., Energy Res. Auth. Imps. Rev. Bonds: 5.00%, 07/01/18 5.00%, 07/01/20 Southern California Public Power Auth., Energy Res. Auth. Imps. Rev. Bonds, Series A, 4.00%, 07/01/21 Southern California Public Power Auth., Energy Res. Auth. Rev. Ref. Bonds, 5.00%, 07/01/16 Southern California Public Power Auth., Misc. Rev. Ref. Bonds, 5.00%, 07/01/23 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A: 5.25%, 07/01/13 5.25%, 07/01/14 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A (Escrowed to Maturity), 5.25%, 07/01/14 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 07/01/14 @ 100), 5.00%, 07/01/15 State of California, G.O. Correctional Facs. Imps. Prop. Tax Bonds, 5.25%, 10/01/20 State of California, G.O. General Fund Ref. Bonds: 5.00%, 11/01/13 5.25%, 02/01/14 State of California, G.O. General Fund Ref. Bonds, Series CF, 2.25%, 12/01/13 State of California, G.O. General Fund Ref. Notes: 5.00%, 03/01/12 5.00%, 08/01/20 State of California, G.O. General Fund Ref. Notes (Pre-refunded with St. & Loc. Govt. Series to 02/01/12 @ 100), 5.00%, 02/01/27 State of California, G.O. Housing Imps. Prop. Tax Bonds, 5.125%, 11/01/11 State of California, G.O. Prop. Tax Ref. Bonds, 5.25%, 10/01/20 State of California, G.O. Prop. Tax Ref. Bonds, Series B (Mandatory Put 07/01/14 @ 100), 5.00%, 07/01/231 State of California, G.O. Public Imps. Misc. Tax Bonds, 5.50%, 04/01/18 State of California, G.O. Public Imps. Prop. Tax Bonds, 5.00%, 04/01/12 State of California, G.O. Public Imps. Prop. Tax Bonds (Pre-refunded with St. & Loc. Govt. Series to 02/01/14 @ 100), 5.00%, 02/01/33 State of California, G.O. Public Imps. Prop. Tax Bonds (Pre-refunded with St. & Loc. Govt. Series to 04/01/14 @ 100), 5.50%, 04/01/30 State of California, G.O. Sales Tax Rev. Bonds, Series A, 5.25%, 07/01/21 State of California, G.O. Sales Tax Rev. Ref. Bonds, 4.00%, 07/01/16 State of California, G.O. Sales Tax Rev. Ref. Bonds, Series A: 4.00%, 07/01/17 5.00%, 07/01/17 State of California, G.O. Water Util. Imps. Misc. Tax Bonds (NATL-RE Insured), 6.00%, 08/01/20 5 5 — State of California, G.O. Water Util. Imps. Prop. Tax Bonds, 5.00%, 03/01/14 State of California, General Fund Cash Flow Mgmt. Rev. Notes, Series A2, 2.00%, 06/26/12 Tuolumne Wind Project Auth., Energy Res. Auth. Imps. Rev. Bonds, Series A: 5.00%, 01/01/15 5.00%, 01/01/22 5.25%, 01/01/24 Turlock Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 01/01/18 5.00%, 01/01/22 Turlock Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, Series A: 2.00%, 01/01/12 3.00%, 01/01/13 Univ. of California, College & Univ. Imps. Rev. Bonds, Series D (NATL-RE FGIC Insured), 5.00%, 05/15/23 Univ. of California, College & Univ. Imps. Rev. Bonds, Series G (NATL-RE FGIC Insured), 5.00%, 05/15/24 Univ. of California, College & Univ. Rev. Ref. Bonds, Series E: 4.00%, 05/15/17 5.00%, 05/15/20 Vallejo Sanitation & Flood Control Dist., Solid Waste Mgmt. Certs. of Part. Ref. Bonds (AMBAC Insured), 4.00%, 05/01/18 District of Columbia - 0.07% Metropolitan Washington Airports Auth., Port, Airport & Marina Rev. Ref. Bonds, Series C, 5.00%, 10/01/17 Florida - 0.34% Citizens Prop. Insurance Corp., Cash Flow Mgmt. Misc. Rev. Bonds, Series A-1, 5.00%, 06/01/19 Georgia - 0.07% DeKalb Private Hospital Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 11/15/24 Iowa - 0.07% State of Iowa, General Fund Public Imps. Rev. Bonds, Series A, 5.00%, 06/01/27 Michigan - 0.07% Michigan State Hospital Fin. Auth., Health Care Facs. Rev. Ref. Bonds, 5.25%, 11/15/24 Puerto Rico - 1.66% Puerto Rico Electric Power Auth., Energy Res. Auth. Imps. Rev. Bonds, Series NN (Pre-refunded with St. & Loc. Govt. Series to 07/01/13 @ 100), 5.50%, 07/01/18 Puerto Rico Ind. Tourist Educ. Medical & Environmental Cultural Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 07/01/17 Texas - 0.07% City of San Antonio, Energy Res. Auth. Imps. Rev. Bonds, Series A, 5.00%, 02/01/24 Total bonds & notes(cost: $138,029,000) Short-term securities - 12.16% California Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series C, 0.20%, 10/01/261 California Health Facs. Fncg. Auth., Special Assessment Rev. Ref. Bonds, 0.11%, 09/01/381 California Infrastructure & Econ. Dev. Bank, Econ. Dev. Rev. Ref. Bonds, Series B, 0.20%, 04/01/421 California Infrastructure & Econ. Dev. Bank, Rec. Facs. Imps. Rev. Bonds, 0.21%, 12/01/361 California Pollution Control Fncg. Auth., Ind. Rev. Ref. Bonds, 0.10%, 11/01/261 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 0.08%, 08/15/361 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, Series C, 0.10%, 08/15/271 California Statewide Comms. Dev. Auth., Misc. Purposes Rev. Bonds, 0.21%, 07/01/341 City of Irvine California, Public Imps. Special Assessment Bonds, Series A, 0.20%, 09/02/311 Irvine Ranch Water Dist., G.O. Water Util. Imps. Prop. Tax Rev. Bonds, Series B, 0.11%, 10/01/411 Irvine Ranch Water Dist., Water Util. Imps. Prop. Tax Rev. Bonds, 0.20%, 04/01/331 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series C-1, 0.12%, 07/01/231 Total Short-term securities(cost: $19,190,000) Total investment securities (cost: $157,219,000) Other assets less liabilities Net assets $ % 1 Coupon rate may change periodically.For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. 2 Securities that may be resold in transactions, exempt from registration under Rule 144A of the Securities Act of 1933, normally to certain qualified buyers.At October 31, 2011, the aggregate market value of these securities amounted to $500,045, representing 0.32% of net assets of which $500,045 have been deemed liquid by the investment adviser pursuant to the Fund's liquidity procedures approved by the Board of Trustees. Key to abbreviations Agcy. Agency AGM Assured Guaranty Municipal Corporation AMBAC American Municipal Bond Assurance Corporation Auth. Authority CA Mtg. Ins. California Mortgage Insurance Certs. of Part. Certificates of Participation CIFG CDC IXIS Financial Guaranty Comm. Community Comms. Communities Corp. Corporation Corps. Corporations Dept. Department Dev. Development Dist. District Econ. Economic Educ. Educational Facs. Facilities FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLMC Federal Home Loan Mortgage Corporation Fin. Finance Fncg. Financing FNMA Federal National Mortgage Association G.O. General Obligation Govt. Government GTD Guaranteed Imps. Improvements Ind. Industrial Loc. Local Mgmt. Management Misc. Miscellaneous Muni. Municipal NATL-RE National Reinsurance Prop. Property Rec. Recreational Redev. Redevelopment Ref. Refunding REFCORP Resolution Funding Corporation Res. Resource Ress. Resources Rev. Revenue St. State Trans. Transportation Univ. University Util. Utility Utils. Utilities See Notes to Financial Statements Capital California Short-Term Municipal Fund October 31, 2011 Growth of $10,000 investment Here’s how a $10,000 investment in the Capital California Short-Term Municipal Fund grew between April 13, 2010, when the fund began operations, and October 31, 2011, the end of the fund’s fiscal year. [begin mountain chart] Date Capital California Short-Term Municipal Fund(2) Barclays Capital CA Short Municipal Bond Index(1) 4/13/2010 $ $ 4/30/2010 5/31/2010 6/30/2010 7/31/2010 8/31/2010 9/30/2010 10/31/2010 11/30/2010 12/31/2010 1/31/2011 2/28/2011 3/31/2011 4/30/2011 5/31/2011 6/30/2011 7/31/2011 8/31/2011 9/30/2011 10/31/2011 [end mountain chart] 1 The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of salescharges, commissions, or expenses. 2 Includes reinvested dividends. Results are for past periods and are not predictive of results for future periods.Current and future results may be lower or higher than those shown.Share price and returns will vary so investors may lose money.The results shown are before taxes on fund distributions and sale of fund shares. [begin pie chart] Investment portfolio - quality ratings* AAA/Aaa 35.49 % AA/Aa A/A2 Unrated *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's Standard & Poor's and/or Fitch as an indication of an issuer's credit-worthiness. If agency ratings differ, securities are put in the highest category consistent with fund investment policies.When securities have not been rated by a rating agency (included in "unrated" at left), the investment advisor performs its own credit analysis and assigns comparable ratings that are used for compliance and fund investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. [end pie chart] Capital California Short-Term Municipal Fund Schedule of Investments at October 31, 2011 Principal amount Market value Percent of net assets Bonds & notes - 71.23% California - 67.91% Abag Fin. Auth. for Nonprofit Corps., Health Care Facs. Rev. Ref. Bonds (CA Mtg. Ins.), 4.00%, 05/15/16 $ $ % Abag Fin. Auth. for Nonprofit Corps., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 08/01/16 Azusa Redev. Agcy., Loc. or GTD Housing Ref. Bonds, Series A (Escrowed to Maturity) (FNMA Insured), 6.875%, 10/01/12 California Educ. Facs. Auth., College & Univ. Imps. Rev. Bonds: 4.00%, 10/01/15 4.00%, 02/01/17 5.00%, 04/01/14 California Educ. Facs. Auth., College & Univ. Imps. Rev. Bonds, Series A, 5.00%, 10/01/15 California Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds: 3.00%, 10/01/15 4.00%, 04/01/16 4.00%, 04/01/17 California Health Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, Series B, 5.00%, 08/15/16 California Health Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, Series I, 5.125%, 07/01/22 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 11/15/16 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series A: 4.00%, 11/15/13 5.00%, 08/15/14 5.00%, 11/15/16 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series A-3, 4.00%, 11/15/15 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series C (Mandatory Put 10/16/14 @ 100), 5.00%, 07/01/341 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series I (Mandatory Put 07/01/14 @ 100), 4.95%, 07/01/261 California Infrastructure & Econ. Dev. Bank, Econ. Imps. Misc. Rev. Bonds(Mandatory Put 12/01/11 @ 100), 3.90%, 04/01/331 California Infrastructure & Econ. Dev. Bank, Misc. Rev. Ref. Bonds (Mandatory Put 12/01/11 @ 100), 3.90%, 04/01/331 California Infrastructure & Econ. Dev. Bank, Rec. Rev. Ref. Bonds (Mandatory Put 04/01/13 @ 100), 2.50%, 10/01/471 California Muni. Fin. Auth., College & Univ. Rev. Ref. Bonds, Series B: 4.00%, 10/01/15 4.00%, 10/01/16 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 05/01/12 @ 101): 5.125%, 05/01/19 5.875%, 05/01/16 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 05/01/12 @ 101) (AMBAC Insured): 5.375%, 05/01/18 5.50%, 05/01/16 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series L, 5.00%, 05/01/14 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series N, 5.00%, 05/01/18 California State Dept. of Water Ress., Water Rev. Ref. Bonds, Series AE, 4.00%, 12/01/11 California State Dept. of Water Ress., Water Rev. Ref. Bonds, Sub-Series G-4, 5.00%, 05/01/16 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series B, 5.00%, 10/01/17 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series B-1, 4.00%, 03/01/16 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series C-1, 5.00%, 03/01/16 California State Public Works Board, Health Care Facs. Imps. Rev. Bonds, 5.50%, 06/01/15 California State Public Works Board, Lease Rev. Ref. Bonds, Series A (NATL-RE FGIC Insured): 5.00%, 06/01/15 5.00%, 10/01/16 California State Univ., College & Univ. Rev. Ref. Bonds, Series A: 5.00%, 11/01/16 5.00%, 11/01/17 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 5.00%, 04/01/13 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series C (AGM Insured), 5.25%, 07/01/16 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds: 4.00%, 11/01/14 5.00%, 07/01/14 5.00%, 11/01/15 California Statewide Comms. Dev. Auth., Misc. Rev. Bonds: 4.00%, 06/15/13 5.00%, 06/15/13 City & County of San Francisco, Certs. of Part. Lease Ref. Bonds, Series A: 5.00%, 10/01/15 5.00%, 10/01/16 City & County of San Francisco, Health Care Imps. Certs. of Part. Lease Bonds, Series A, 5.00%, 04/01/12 City of Los Angeles, Sewer Rev. Ref. Bonds, Series A, 3.00%, 06/01/14 City of San Jose, Port, Airport & Marina Imps. Rev. Bonds, Series A-2, 3.00%, 03/01/15 Contra Costa Water Dist., Water Rev. Ref. Bonds, Series A, 3.50%, 10/01/13 Golden State Tobacco Securitization Corp., Misc. Purposes Rev. Bonds, Series 2003 A-1, 6.25%, 06/01/33 Golden State Tobacco Securitization Corp., Misc. Purposes Rev. Bonds, Series 2003 A-1 (Pre-refunded with Agencies to 06/01/13 @ 100), 6.625%, 06/01/40 Imperial Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, 5.00%, 11/01/13 Imperial Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, Series C: 5.00%, 11/01/16 5.00%, 11/01/18 Irvine Ranch Water Dist., Certs. of Part. Water Rev. Ref. Bonds, 5.00%, 03/01/13 Los Angeles County Metropolitan Trans. Auth., Sales Tax Rev. Ref. Bonds, 5.00%, 07/01/16 Los Angeles County Sanitation Dists. Fncg. Auth., Sewer Rev. Ref. Bonds, Series A, 5.00%, 10/01/17 Los Angeles Dept. of Airports, Port, Airport & Marina Rev. Ref. Bonds, 3.00%, 05/15/15 Los Angeles Dept. of Airports, Port, Airport & Marina Rev. Ref. Bonds, Series E, 4.00%, 05/15/15 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 07/01/15 Los Angeles Harbor Dept., Port, Airport & Marina Rev. Ref. Bonds, Series C, 5.00%, 08/01/13 Los Angeles Muni. Imp. Corp., Lease Rev. Ref. Bonds, Series A, 3.50%, 09/01/12 Los Angeles Unified School Dist., G.O. Prop. Tax Ref. Bonds, Series A-1, 4.00%, 07/01/18 Los Angeles Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series I, 5.00%, 07/01/14 Metropolitan Water Dist. of Southern California, Water Rev. Ref. Bonds, 5.00%, 07/01/14 Metropolitan Water Dist. of Southern California, Water Rev. Ref. Bonds, Series B: 4.00%, 07/01/14 5.00%, 07/01/15 Modesto Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 07/01/15 Mountain View Shoreline Regional Park Comm., Tax Increment Allocation Rev. Ref. Bonds, 4.00%, 08/01/15 Northern California Power Agcy., Energy Res, Auth. Rev. Bonds, Series A, 3.00%, 06/01/13 Port of Oakland, Port, Airport & Marina Imps. Misc. Rev. Ref. Bonds, Series M (Pre-refunded with St. & Loc. Govt. Series to 11/01/12 @ 100) (FGIC Insured), 5.25%, 11/01/19 Sacramento County Sanitation Dist. Fncg. Auth., Sewer Rev. Ref. Bonds, 5.00%, 12/01/14 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (NATL-RE Insured), 5.00%, 08/15/17 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (Pre-refunded with St. & Loc. Govt. Series to 08/15/2013 @ 100), (NATL-RE Insured), 5.00%, 08/15/17 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Ref. Bonds, 5.00%, 07/01/15 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Ref. Bonds, Series X, 5.00%, 08/15/17 San Diego County Regional Airport Auth., Port, Airport & Marina Imps. Rev. Ref. Bonds, Sub-Series A: 5.00%, 07/01/16 5.00%, 07/01/17 San Diego County Water Auth., Water Rev. Certs. of Part. Ref. Bonds, Series 2008 A (AGM Insured), 5.00%, 05/01/14 San Diego County Water Auth., Water Rev. Ref. Bonds, Series A, 5.00%, 05/01/17 San Diego County Water Auth., Water Rev. Ref. Bonds, Series S-1, 5.00%, 07/01/16 San Diego Public Facs. Fncg. Auth., Sewer Rev. Ref. Bonds, Series B, 5.00%, 05/15/15 San Diego Public Facs. Fncg. Auth., Solid Waste Mgmt. Disposal Imps. Rev. Bonds, Series A, 4.50%, 05/15/14 San Francisco Bay Area Rapid Transit Dist., Sales Tax Rev. Ref. Bonds, 3.00%, 07/01/13 San Francisco City & County Airports Commission, Port, Airport & Marina Rev. Ref. Bonds, Series B, 5.00%, 05/01/16 San Francisco City & County Airports Commission, Port, Airport & Marina Rev. Ref. Bonds, Series C (AGM Insured), 5.00%, 05/01/14 San Francisco City & County Public Utils. Commission, Water Rev. Ref. Bonds, Series C: 5.00%, 11/01/12 5.00%, 11/01/13 San Francisco Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series B, 5.00%, 06/15/15 San Jose Redev. Agcy., Tax Increment Allocation Ref. Bonds, 4.00%, 08/01/16 San Mateo Joint Powers Fncg. Auth., Lease Rev. Ref. Bonds, Series A: 3.00%, 07/15/13 4.00%, 07/15/13 Santa Margarita Water Dist., Special Tax Ref. Bonds, 4.00%, 09/01/17 South Placer Wastewater Auth., Solid Waste Mgmt. Rev. Ref. Bonds, Series D, 0.97%, 11/01/141 Southern California Public Power Auth., Energy Res. Auth. Imps. Rev. Bonds: 4.00%, 07/01/15 5.00%, 07/01/16 5.00%, 07/01/17 5.00%, 07/01/18 Southern California Public Power Auth., Energy Res. Auth. Imps. Rev. Bonds, Series A: 4.00%, 07/01/16 5.00%, 07/01/17 Southern California Public Power Auth., Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 07/01/14 5.00%, 07/01/16 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A: 5.25%, 07/01/12 5.25%, 07/01/13 5.25%, 07/01/14 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A (Escrowed to Maturity), 5.25%, 07/01/14 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 07/01/14 @ 100), 5.00%, 07/01/15 State of California, G.O. General Fund Ref. Bonds, Series CF, 2.25%, 12/01/13 State of California, G.O. General Fund Ref. Notes, 5.00%, 04/01/15 State of California, G.O. General Fund Ref. Notes (NATL-RE Insured), 5.00%, 06/01/15 State of California, G.O. Prop. Tax Ref. Bonds: 5.00%, 06/01/15 5.00%, 05/01/16 State of California, G.O. Prop. Tax Ref. Bonds, Series B (Mandatory Put 07/01/14 @ 100), 5.00%, 07/01/231 State of California, G.O. Public Imps. Prop. Tax Bonds, 5.00%, 04/01/12 State of California, G.O. Public Imps. Prop. Tax Bonds (Pre-refunded with St. & Loc. Govt. Series to 02/01/14 @ 100), 5.00%, 02/01/33 State of California, G.O. Public Imps. Prop. Tax Rev. Bonds (Pre-refunded with St. & Loc. Govt. Series to 04/01/14 @ 100), 5.30%, 04/01/29 State of California, G.O. Sales Tax Rev. Bonds, Series A (NATL-RE FGIC Insured), 5.25%, 07/01/14 State of California, G.O. Sales Tax Rev. Ref. Bonds: 4.00%, 07/01/16 4.00%, 07/01/17 State of California, General Fund Cash Flow Mgmt. Rev. Notes, Series A2, 2.00%, 06/26/12 Tuolumne Wind Project Auth., Energy Res. Auth. Imps. Rev. Bonds, Series A, 5.00%, 01/01/15 Turlock Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, 5.00%, 01/01/17 Univ. of California, College & Univ. Imps. Rev. Bonds, Series AB, 5.00%, 05/15/16 Univ. of California, College & Univ. Rev. Ref. Bonds, Series E, 5.00%, 05/15/16 West Basin Muni. Water Dist., Water Rev. Certs. of Part. Ref. Bonds, Series B (Assured GTY Insured), 4.50%, 08/01/12 Florida - 1.92% Citizens Prop. Insurance Corp., Cash Flow Mgmt. Misc. Rev. Bonds, 5.00%, 06/01/15 Citizens Prop. Insurance Corp., Rev. Bonds, 1.79%, 06/01/141 Florida Hurricane Catastrophe Fund Fin. Corp., Misc. Purposes Rev. Bonds, Series A, 5.00%, 07/01/16 Louisiana - 0.36% Louisiana Housing Fin. Agcy., Loc. or GTD Housing Rev. Bonds (GNMA/FNMA COLL Insured), 4.60%, 12/01/28 Mississippi - 0.72% Jackson State Univ. Educ. Building Corp., College & Univ. Imps. Lease Rev. Bonds (Mandatory Put 03/01/15 @ 100) (AGM Insured), 5.00%, 03/01/341 Texas - 0.32% Texas A&M Univ., College & Univ. Rev. Ref. Bonds, 3.00%, 07/01/17 Total bonds & notes(cost: $53,993,000) Short-term securities - 29.56% California Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series C, 0.20%, 10/01/261 California Health Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, 0.08%, 09/01/251 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, 0.20%, 09/01/281 California Health Facs. Fncg. Auth., Special Assessment Rev. Ref. Bonds, 0.11%, 09/01/381 California Infrastructure & Econ. Dev. Bank, Econ. Dev. Rev. Ref. Bonds, Series B, 0.20%, 04/01/421 California Infrastructure & Econ. Dev. Bank, Misc. Rev. Ref. Bonds, Series A, 0.21%, 12/01/311 California Infrastructure & Econ. Dev. Bank, Rec. Facs. Imps. Rev. Bonds, 0.21%, 12/01/361 California Infrastructure & Econ. Dev. Bank, Rec. Rev. Ref. Bonds, 0.09%, 04/01/331 California Muni. Fin. Auth., Res. Recovery Rev. Ref. Bonds, 0.07%, 06/01/251 California Pollution Control Fncg. Auth., Ind. Rev. Ref. Bonds, 0.11%, 11/01/261 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 0.08%, 08/15/361 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, Series B, 0.08%, 08/15/471 City of Irvine California, Public Imps. Special Assessment Bonds, Series A, 0.20%, 09/02/311 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Ref. Bonds, Sub-Series B-3, 0.18%, 07/01/341 Metropolitan Water Dist. of Southern California, Water Rev. Ref. Bonds, Series B-3, 0.10%, 07/01/351 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series C-1, 0.12%, 07/01/231 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series C-3, 0.11%, 07/01/231 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series C-4, 0.10%, 07/01/231 Total Short-term securities(cost: $22,620,000) Total investment securities (cost: $76,613,000) Other assets less liabilities Net assets $ % 1 Coupon rate may change periodically.For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. Key to abbreviations Agcy. Agency AGM Assured Guaranty Municipal Corporation AMBAC American Municipal Bond Assurance Corporation Auth. Authority CA Mtg. Ins. California Mortgage Insurance Certs. of Part. Certificates of Participation COLL Collateral Comm. Community Comms. Communities Corp. Corporation Corps. Corporations Dept. Department Dev. Development Dist. District Econ. Economic Educ. Educational Facs. Facilities FGIC Financial Guaranty Insurance Company Fin. Finance Fncg. Financing FNMA Federal National Mortgage Association GNMA Government National Mortgage Association G.O. General Obligation Govt. Government GTD Guaranteed GTY Guaranty Imp. Improvement Imps. Improvements Ind. Industrial Loc. Local Mgmt. Management Misc. Miscellaneous Muni. Municipal NATL-RE National Reinsurance Prop. Property Rec. Recreational Redev. Redevelopment Ref. Refunding Res. Resource Ress. Resources Rev. Revenue St. State Trans. Transportation Univ. University Util. Utility Utils. Utilities See Notes to Financial Statements Capital Core Bond Fund October 31, 2011 Growth of $10,000 investment Here’s how a $10,000 investment in the Capital Core Bond Fund grew between April 13, 2010, when the fund began operations, and October 31, 2011, the end of the fund’s fiscal year. [begin mountain chart] Date Capital Core Bond Fund(2) Barclays Capital U.S. Government/Credit 1-10 years ex. BBB Index(1) 4/13/2010 $ $ 4/30/2010 5/31/2010 6/30/2010 7/31/2010 8/31/2010 9/30/2010 10/31/2010 11/30/2010 12/31/2010 1/31/2011 2/28/2011 3/31/2011 4/30/2011 5/31/2011 6/30/2011 7/31/2011 8/31/2011 9/30/2011 10/31/2011 [end mountain chart] 1 The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of salescharges, commissions, or expenses. 2 Includes reinvested dividends. Results are for past periods and are not predictive of results for future periods.Current and future results may be lower or higher than those shown.Share price and returns will vary so investors may lose money.The results shown are before taxes on fund distributions and sale of fund shares. [begin pie chart] Investment portfolio - quality ratings* AAA/Aaa 76.92 % AA/Aa A/A2 BAA/Baa Unrated *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's Standard & Poor's and/or Fitch as an indication of an issuer's credit-worthiness. If agency ratings differ, securities are put in the highest category consistent with fund investment policies.When securities have not been rated by a rating agency (included in "unrated" at left), the investment advisor performs its own credit analysis and assigns comparable ratings that are used for compliance and fund investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. [end pie chart] Capital Core Bond Fund Schedule of Investments at October 31, 2011 Principal amount Market value Percent of net assets Bonds & notes - 95.92% U.S. government & government agency bonds & notes - 48.37% Fannie Mae: 1.75%, 05/07/13 $ $ % 1.00%, 09/23/13 2.75%, 03/13/14 1.25%, 09/28/16 Federal Home Loan Banks: 1.125%, 05/18/12 1.75%, 08/22/12 Freddie Mac: 0.375%, 10/30/13 5.00%, 07/15/14 0.75%, 11/25/14 4.75%, 01/19/16 U.S. Treasury Bonds, 3.75%, 08/15/41 U.S. Treasury Inflation Indexed Bonds: 1.875%, 07/15/13 2.00%, 01/15/14 0.125%, 04/15/16 2.375%, 01/15/17 0.625%, 07/15/21 U.S. Treasury Notes: 1.75%, 04/15/13 3.125%, 09/30/13 1.25%, 02/15/14 2.375%, 09/30/14 2.375%, 10/31/14 4.00%, 02/15/15 2.625%, 02/29/16 7.25%, 05/15/16 1.50%, 06/30/16 1.50%, 07/31/16 1.00%, 09/30/16 4.625%, 02/15/17 4.50%, 05/15/17 8.75%, 05/15/17 1.875%, 08/31/17 3.875%, 05/15/18 2.375%, 05/31/18 4.00%, 08/15/18 3.50%, 05/15/20 3.625%, 02/15/21 2.125%, 08/15/21 Total U.S. government & government agency bonds & notes Mortgage-backed obligations - 21.70% Federal agency mortgage-backed obligations - 17.69% Fannie Mae: 4.50%, 07/01/19 4.50%, 03/01/20 3.50%, 10/01/25 3.50%, 01/01/26 5.50%, 04/25/37 6.00%, 08/01/37 5.50%, 09/01/38 6.00%, 09/01/38 4.00%, 11/01/40 4.50%, 04/01/41 5.00%, 06/01/41 4.50%, 07/01/41 5.00%, 08/01/41 3.173%, 09/01/411 5.50%, 11/01/41 TBA 6.00%, 11/01/41 TBA Freddie Mac: 1.873%, 01/25/18 2.699%, 05/25/18 3.974%, 01/25/211 6.00%, 02/15/37 Ginnie Mae: 4.50%, 10/20/39 4.50%, 01/20/40 Commercial mortgage-backed securities - 4.01% Bear Stearns Commercial Mortgage Securities: 5.53%, 09/11/41 5.54%, 09/11/41 Citigroup/Deutsche Bank Commercial Mortgage Trust: 5.226%, 07/15/441 5.617%, 10/15/48 DBUBS Mortgage Trust, Series 144A, 3.742%, 11/10/462 Greenwich Capital Commercial Funding Corp., 5.444%, 03/10/39 GS Mortgage Securities Corp. II, 1.468%, 08/10/44 JP Morgan Chase Commercial Mortgage Securities Corp, Series 144A, 3.672%, 02/15/462 JP Morgan Chase Commercial Mortgage Securities Corp.: 4.895%, 09/12/37 5.878%, 04/15/451 5.739%, 02/12/491 Morgan Stanley Capital I, 5.202%, 11/14/421 Wachovia Bank Commercial Mortgage Trust: 5.118%, 07/15/421 5.269%, 12/15/441 Total mortgage-backed obligations Corporate bonds & notes - 23.77% Banks - 4.35% Ally Financial, Inc., 2.20%, 12/19/12 Bank of America Corp.: 3.75%, 07/12/16 5.00%, 05/13/21 Barclays Bank PLC, 2.50%, 01/23/13 BNP Paribas SA, 3.25%, 03/11/15 Citigroup, Inc.: 6.00%, 12/13/13 4.75%, 05/19/15 4.587%, 12/15/15 3.953%, 06/15/16 JP Morgan Chase & Co.: 3.40%, 06/24/15 4.625%, 05/10/21 Morgan Stanley: 3.80%, 04/29/16 5.75%, 01/25/21 Northern Trust Corp., 4.625%, 05/01/14 The Goldman Sachs Group, Inc.: 3.25%, 06/15/12 3.625%, 02/07/16 The Royal Bank of Scotland PLC: 3.25%, 01/11/14 4.375%, 03/16/16 UBS AG, 3.875%, 01/15/15 Wells Fargo & Co., 0.625%, 10/28/151 Wells Fargo & Co., Series I, 3.75%, 10/01/14 Westpac Banking Corp., 1.85%, 12/09/13 Oil & gas - 1.93% Anadarko Petroleum Corp., 6.375%, 09/15/17 Apache Corp., 6.25%, 04/15/12 Cenovus Energy, Inc., 4.50%, 09/15/14 Chevron Corp., 3.95%, 03/03/14 Devon Energy Corp., 5.625%, 01/15/14 Husky Energy, Inc., 7.25%, 12/15/19 Shell International Finance BV: 4.00%, 03/21/14 3.10%, 06/28/15 Statoil ASA: 2.90%, 10/15/14 3.125%, 08/17/17 Total Capital Canada Ltd., 1.625%, 01/28/14 Telecommunications - 1.92% AT&T, Inc.: 5.875%, 02/01/12 4.95%, 01/15/13 2.40%, 08/15/16 3.875%, 08/15/21 Cellco Partnership/Verizon Wireless Capital LLC, 7.375%, 11/15/13 Cisco Systems, Inc.: 0.593%, 03/14/141 2.90%, 11/17/14 5.50%, 02/22/16 France Telecom SA, 4.375%, 07/08/14 Telecom Italia Capital SA, 6.175%, 06/18/14 Verizon Communications, Inc.: 1.25%, 11/03/14 4.90%, 09/15/15 Vodafone Group PLC: 5.00%, 09/15/15 5.625%, 02/27/17 Electric - 1.82% Alabama Power Co., 4.85%, 12/15/12 Appalachian Power Co., Series S, 3.40%, 05/24/15 Carolina Power & Light Co., 6.50%, 07/15/12 Consumers Energy Co., 5.65%, 09/15/18 Midamerican Energy Holdings Co., 5.75%, 04/01/18 Pacificorp, 5.65%, 07/15/18 PSEG Power LLC, 2.75%, 09/15/16 Public Service Co. of Colorado, 3.20%, 11/15/20 Teco Finance, Inc.: 6.75%, 05/01/15 4.00%, 03/15/16 Virginia Electric and Power Co., 5.40%, 04/30/18 Wisconsin Electric Power Co., 2.95%, 09/15/21 Diversified financial services - 1.81% Citigroup Funding, Inc., 1.875%, 10/22/12 General Electric Capital Corp.: 2.20%, 06/08/12 3.35%, 10/17/16 5.625%, 05/01/18 4.65%, 10/17/21 National Rural Utilities Cooperative Finance Corp., 1.125%, 11/01/13 Woodside Finance Ltd, Series 144A, 4.60%, 05/10/212 Media - 1.65% Comcast Corp.: 5.30%, 01/15/14 5.85%, 11/15/15 NBCUniversal Media LLC, 5.15%, 04/30/20 News America, Inc.: 5.30%, 12/15/14 4.50%, 02/15/21 The Walt Disney Co.: 4.50%, 12/15/13 5.50%, 03/15/19 Time Warner Cable, Inc., 3.50%, 02/01/15 Time Warner, Inc., 5.875%, 11/15/16 Pharmaceuticals - 1.44% AstraZeneca PLC, 5.90%, 09/15/17 Mckesson Corp., 3.25%, 03/01/16 Novartis Capital Corp.: 4.125%, 02/10/14 2.90%, 04/24/15 Novartis Securities Investment Ltd., 5.125%, 02/10/19 Pfizer, Inc.: 4.45%, 03/15/12 6.20%, 03/15/19 Sanofi-Aventis SA, 0.673%, 03/28/141 REITS - 1.10% Brandywine Operating Partnership LP, 4.95%, 04/15/18 ERP Operating LP, 5.25%, 09/15/14 Kimco Realty Corp., 5.584%, 11/23/15 Prologis LP: 7.625%, 08/15/14 6.875%, 03/15/20 Simon Property Group LP: 4.20%, 02/01/15 5.25%, 12/01/16 Beverages - 1.05% Anheuser-Busch InBev Worldwide, Inc.: 0.761%, 07/14/141 4.125%, 01/15/15 Pepsi Co., Inc.: 0.875%, 10/25/13 2.50%, 05/10/16 The Coca-Cola Co.: 3.625%, 03/15/14 1.50%, 11/15/15 Retail - 0.88% Home Depot, Inc., 4.40%, 04/01/21 McDonald's Corp., 4.30%, 03/01/13 Target Corp., 6.00%, 01/15/18 Wal-Mart Stores, Inc.: 1.50%, 10/25/15 5.80%, 02/15/18 Computers - 0.73% Hewlett-Packard Co.: 0.719%, 05/30/141 1.55%, 05/30/14 HP Enterprise Services LLC, Series B, 6.00%, 08/01/13 45 49 International Business Machines Corp.: 1.95%, 07/22/16 5.70%, 09/14/17 Transportation - 0.63% Burlington Northern Santa Fe LLC: 7.00%, 02/01/14 3.60%, 09/01/20 Canadian National Railway Co.: 4.95%, 01/15/14 5.55%, 05/15/18 50 60 Aerospace/Defense - 0.61% Raytheon Co.: 6.75%, 03/15/18 5 6 — 6.40%, 12/15/18 4.40%, 02/15/20 15 17 United Technologies Corp.: 4.875%, 05/01/15 4.50%, 04/15/20 Food - 0.54% General Mills, Inc., 0.64%, 05/16/141 The Kroger Co.: 7.50%, 01/15/14 6.40%, 08/15/17 Pipelines - 0.53% Enbridge, Inc., 5.60%, 04/01/17 Kinder Morgan Energy Partners LP, 3.50%, 03/01/16 TransCanada PipeLines Ltd., 3.40%, 06/01/15 Williams Partners LP, 3.80%, 02/15/15 Healthcare-services - 0.42% Howard Hughes Medical Institute, 3.45%, 09/01/14 Unitedhealth Group, Inc., 4.70%, 02/15/21 WellPoint, Inc.: 7.00%, 02/15/19 4.35%, 08/15/20 Miscellaneous manufacturing - 0.38% Danaher Corp., 2.30%, 06/23/16 Honeywell International, Inc., 3.875%, 02/15/14 Cosmetics/Personal Care - 0.28% The Procter & Gamble Co., 1.80%, 11/15/15 Insurance - 0.26% Berkshire Hathaway, Inc., 0.708%, 02/11/131 Environmental Control - 0.26% Republic Services, Inc., 5.00%, 03/01/20 Waste Management, Inc., 4.60%, 03/01/21 Biotechnology - 0.24% Biogen Idec, Inc., 6.00%, 03/01/13 Auto Manufacturers - 0.21% Daimler Finance North America LLC, Series 144A, 1.95%, 03/28/142 Volkswagen International Finance NV, Series 144A, 0.984%, 04/01/141,2 Mining - 0.20% Rio Tinto Finance USA Ltd., 2.50%, 05/20/16 Teck Resources Ltd., 3.15%, 01/15/17 Chemicals - 0.16% Ei Du Pont De Nemours & Co., 0.778%, 03/25/141 Iron/Steel - 0.16% ArcelorMittal, 3.75%, 03/01/16 Healthcare-products - 0.11% Johnson & Johnson, 0.376%, 05/15/141 Internet - 0.09% Google, Inc., 1.25%, 05/19/14 Gas - 0.01% National Grid PLC, 6.30%, 08/01/16 35 40 40 Total corporate bonds & notes Municipals - 1.27% California Muni. Fin. Auth., Res. Recovery Rev. Imps. Bonds (Mandatory Put 01/03/12 @ 100), 0.90%, 09/01/211 California Pollution Control Fncg. Auth., Res. Recovery Rev. Ref. Bonds, Series B (Mandatory Put 11/01/11 @ 100), 0.70%, 08/01/241, 2 Mississippi Business Fin. Corp., Energy Res. Auth. Imps. Rev. Bonds, 0.70%, 05/01/371 State of California, G.O. Sales Tax Rev. Ref. Bonds, 4.00%, 07/01/16 State of Illinois, G.O. Pension Fndg. Prop. Tax Bonds, 4.026%, 03/01/14 State of Illinois, G.O. School Imps. Misc. Rev. Bonds, 4.422%, 04/01/15 Univ. of Texas System, College & Univ. Rev. Ref. Bonds, Series D, 2.616%, 08/15/15 Total municipals Government & government agency bonds & notes outside the U.S. - 0.45% European Investment Bank, 3.125%, 06/04/14 Total government & government agency bonds & notes outside the U.S. Asset-backed obligations - 0.36% AEP Texas Central Transition Fndg. LLC, 5.09%, 07/01/17 75 83 AmeriCredit Automobile Receivables Trust, 5.56%, 06/06/14 82 85 Honda Auto Receivables Owner Trust, 1.34%, 03/18/14 Total asset-backed obligations Total bonds & notes(cost: $260,427,000) Short-term securities - 5.45% Emerson Electric Co., 0.05%, 11/02/113 Federal Home Loan Bank Discount Notes, 0.12%, 12/02/113 Federal National Mortgage Association Discount Notes, 0.04%, 12/02/113 General Electric Co., 0.041%, 11/01/113 Harvard University, 0.15%, 11/15/113 Honeywell International, Inc, 0.08%, 12/27/113 Total Short-term securities(cost: $15,252,000) Total investment securities (cost: $275,679,000) Other assets less liabilities Net assets $ % 1 Indicates a variable rate security.The interest rate shown reflects the rate in effect at October 31, 2011. 2 Securities that may be resold in transactions, exempt from registration under Rule 144A of the Securities Act of 1933, normally to certain qualified buyers.At October 31, 2011, the aggregate market value of these securities amounted to $3,559,295, representing 1.27% of net assets of which $3,559,295 have been deemed liquid by the investment adviser pursuant to the Fund's liquidity procedures approved by the Board of Trustees. 3 Zero coupon bond; interest rate represents current yield to maturity. Key to abbreviations Auth. Authority Co. Company Corp. Corporation Fin. Finance Fncg. Financing Fndg. Funding G.O. General Obligation Imps. Improvements Inc. Incorporated Ltd. Limited Misc. Miscellaneous Muni. Municipal Prop. Property Ref. Refunding REITS Real Estate Investment Trusts Res. Resource Rev. Revenue TBA To be announced Univ. University See Notes to Financial Statements Capital Global Equity Fund October 31, 2011 Growth of $10,000 investment Here’s how a $10,000 investment in the Capital Global Equity Fund grew between April 1, 2011, when the fund began operations, and October 31, 2011, the end of the fund’s fiscal year. [begin mountain chart] Date Capital Global Equity Fund(2) MSCI World (Net) Index(1) 3/31/2011 $ $ 4/30/2011 5/31/2011 6/30/2011 7/31/2011 8/31/2011 9/30/2011 10/31/2011 [end mountain chart] 1 The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of salescharges, commissions, or expenses.Index returns are net of foreign withholding dividends. 2 Includes reinvested dividends. Results are for past periods and are not predictive of results for future periods.Current and future results may be lower or higher than those shown.Share price and returns will vary so investors may lose money.The results shown are before taxes on fund distributions and sale of fund shares. [begin pie chart] Investment portfolio - sector diversification Information Technology % Consumer Discretionary % Industrials % Financials % Energy % Materials % Health Care % Consumer Staples % Telecommunication Services % Utilities % Short-term securities & other assets less liabilities % Other includes short-term securities and other assets less liabilities [end pie chart] Capital Global Equity Fund October 31, 2011 Investment portfolio - country diversification Country (percent of net assets) United States % Japan Britain France Switzerland Canada Hong Kong Netherlands Germany Australia Ireland Bermuda India Sweden South Korea China Finland Denmark Singapore Luxembourg Austria Brazil Israel Short-term securities & other assets less liabilities Capital Global Equity Fund Schedule of Investments at October 31, 2011 Shares Market value Percent of net assets Common Stocks - 92.41% Information Technology - 14.56% International Business Machines Corp. $ % Google, Inc., Class A1 Keyence Corp. Oracle Corp. Samsung Electronics Co. Ltd. (GDR) Broadcom Corp., Class A1 KLA-Tencor Corp. Apple, Inc.1 Murata Manufacturing Co. Ltd. Visa, Inc., Class A Jack Henry & Associates, Inc. Trend Micro, Inc. QUALCOMM, Inc. Microchip Technology, Inc. Canon, Inc. Premier Farnell PLC SAP AG ASML Holding NV First Solar, Inc.1 Hitachi Ltd. TE Connectivity Ltd. Maxim Integrated Products, Inc. Genpact Ltd.1 Nintendo Co. Ltd. eBay, Inc.1 Juniper Networks, Inc.1 Microsoft Corp. Samsung Electronics Co. Ltd., Series 144 (GDR)2 28 Consumer Discretionary - 13.29% Comcast Corp., Class A Compagnie Financiere Richemont SA, Class A Li & Fung Ltd. Target Corp. The Home Depot, Inc. Hennes & Mauritz AB, Class B Urban Outfitters, Inc.1 Bayerische Motoren Werke AG Tiffany & Co. Scripps Networks Interactive, Inc., Class A Carnival Corp. LVMH Moet Hennessy Louis Vuitton SA Signet Jewelers Ltd. Stanley Black & Decker, Inc. Omnicom Group, Inc. Virgin Media, Inc. Time Warner Cable, Inc. The Walt Disney Co. Television Broadcasts Ltd. Coach, Inc. The New York Times Co., Class A1 SES SA Shangri-La Asia Ltd. DreamWorks Animation SKG, Inc., Class A1 Nordstrom, Inc. Discovery Communications, Inc., Class A1 NIKE, Inc., Class B International Game Technology Denso Corp. Whitbread PLC Strayer Education, Inc. Best Buy Co., Inc. Dixons Retail PLC1 McDonald's Corp. 65 Industrials - 12.71% Kurita Water Industries Ltd. Bouygues SA SMC Corp. United Technologies Corp. FANUC Corp. Nielsen Holdings NV1 Cae, Inc. Danaher Corp. Illinois Tool Works, Inc. Schneider Electric SA 3M Co. Republic Services, Inc. JGC Corp. Emerson Electric Co. General Electric Co. Mitsubishi Corp. Norfolk Southern Corp. Caterpillar, Inc. Union Pacific Corp. FirstGroup PLC FedEx Corp. United Parcel Service, Inc., Class B The Boeing Co. Iron Mountain, Inc. Jacobs Engineering Group, Inc.1 Andritz AG Siemens AG Assa Abloy AB, Class B Financials - 11.29% The Goldman Sachs Group, Inc. AIA Group Ltd. Standard Chartered PLC JPMorgan Chase & Co. HSBC Holdings PLC ICICI Bank Ltd. (ADR) Sampo OYJ, Class A The Charles Schwab Corp. Marsh & McLennan Cos., Inc. DBS Group Holdings Ltd. The Progressive Corp. BNP Paribas Sun Hung Kai Properties Ltd. Bank of China Ltd., Class H BOC Hong Kong Holdings Ltd. The Bank of East Asia Ltd. HDFC Bank Ltd. (ADR) Swire Pacific Ltd., Class A Wharf Holdings Ltd. The Allstate Corp. Ace Ltd. Aon Corp. Energy - 11.16% Royal Dutch Shell PLC, Class A (ADR) Schlumberger Ltd. Cenovus Energy, Inc. Noble Energy, Inc. BG Group PLC Encana Corp. Seadrill Ltd. Halliburton Co. Weatherford International Ltd.1 Chevron Corp. Fugro NV Dril-quip, Inc.1 Imperial Oil Ltd. Cameco Corp. Pengrowth Energy Corp. Materials - 9.90% Allegheny Technologies, Inc. Rio Tinto PLC Air Liquide SA Monsanto Co. Newcrest Mining Ltd. Ecolab, Inc. Linde AG BHP Billiton Ltd. Air Products & Chemicals, Inc. Vulcan Materials Co. Barrick Gold Corp. Syngenta AG1 CRH PLC Nucor Corp. Inmet Mining Corp. Israel Chemicals Ltd. (ADR) Health Care - 7.91% Seattle Genetics, Inc.1 Shire PLC Allergan, Inc. Bayer AG Novartis AG Novo Nordisk A/S, Class B Sonova Holding AG1 Essilor International SA Cerner Corp.1 Pharmasset, Inc.1 Sysmex Corp. Bristol-Myers Squibb Co. Roche Holding AG Consumer Staples - 7.16% Danone SA Nestle SA Pernod-Ricard SA PepsiCo, Inc. Tingyi (Cayman Islands) Holding Corp. Avon Products, Inc. Ajinomoto Co., Inc. Tesco PLC Philip Morris International, Inc. Imperial Tobacco Group PLC Diageo PLC Costco Wholesale Corp. Reckitt Benckiser Group PLC Colgate-Palmolive Co. General Mills, Inc. L'Oreal SA Kraft Foods, Inc., Class A 74 Telecommunication Services - 3.03% Softbank Corp. American Tower Corp., Class A1 Koninklijke KPN NV Telstra Corp. Ltd. Swisscom AG Tele Norte Leste Participacoes SA (ADR) Telus Corp. Utilities - 1.40% Hong Kong & China Gas Co. Ltd. National Grid PLC PG&E Corp. GDF Suez Edison International Total Common Stocks(cost: $118,561,000) Short-term securities - 8.49% Barclays U.S. Funding LLC, 0.122%, 11/01/113 $ BHP Billiton Finance USA Ltd., 0.10%, 11/28/113 Federal National Mortgage Association Discount notes, 0.08%, 12/07/113 Harvard University, 0.15%, 11/15/113 Scotiabanc, Inc., 0.07%, 11/02/113 Siemens Captal Co. LLC, 0.122%, 11/16/113 The International Bank for Reconstruction and Development, 0.0505%, 12/12/113 Total Short-term securities(cost: $10,650,000) Total investment securities (cost: $129,211,000) Other assets less liabilities Net assets $ % 1 Non-income producing security. 2 Securities that may be resold in transactions, exempt from registration under Rule 144A of the Securities Act of 1933, normally to certain qualified buyers.At October 31, 2011, the aggregate market value of these securities amounted to $28,050, representing 0.02% of net assets of which $28,050 have been deemed liquid by the investment adviser pursuant to the Fund's liquidity procedures approved by the Board of Trustees. 3 Zero coupon bond; interest rate represents current yield to maturity. ADR - American Depositary Receipts GDR - Global Depositary Receipts See Notes to Financial Statements Capital Non-U.S. Equity Fund October 31, 2011 Growth of $10,000 investment Here’s how a $10,000 investment in the Capital Non-U.S. Equity Fund grew between April 1, 2011, when the fund began operations, and October 31, 2011, the end of the fund’s fiscal year. [begin mountain chart] Date Capital Non-U.S. Equity Fund(2) MSCI EAFE (Net) Index(1) 3/31/2011 $ $ 4/30/2011 5/31/2011 6/30/2011 7/31/2011 8/31/2011 9/30/2011 10/31/2011 [end mountain chart] 1 The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of salescharges, commissions, or expenses.Index returns are net of foreign withholding dividends. 2 Includes reinvested dividends. Results are for past periods and are not predictive of results for future periods.Current and future results may be lower or higher than those shown.Share price and returns will vary so investors may lose money.The results shown are before taxes on fund distributions and sale of fund shares. [begin pie chart] Investment portfolio - sector diversification Information Technology % Consumer Discretionary % Industrials % Financials % Energy % Materials % Health Care % Consumer Staples % Telecommunication Services % Utilities % Short-term securities & other assets less liabilities % Other includes short-term securities and other assets less liabilities [end pie chart] Capital Non-U.S. Equity Fund October 31, 2011 Investment portfolio - country diversification Country (percent of net assets) Japan % Britain France Switzerland Hong Kong Netherlands Canada Germany Australia Sweden Ireland Bermuda South Korea China India Finland Denmark Singapore Austria Luxembourg United States Spain Brazil Taiwan Israel Short-term securities & other assets less liabilities Capital Non-U.S. Equity Fund Schedule of Investments at October 31, 2011 Shares Market value Percent of net assets Common Stocks - 95.30% Financials - 13.53% HSBC Holdings PLC $ % AIA Group Ltd. Sampo OYJ, Class A Standard Chartered PLC ICICI Bank Ltd. (ADR) DBS Group Holdings Ltd. BNP Paribas Bank of China Ltd., Class H Sun Hung Kai Properties Ltd. Australia & New Zealand Banking Group Ltd. Wharf Holdings Ltd. Swire Pacific Ltd., Class A The Bank of East Asia Ltd. HDFC Bank Ltd. (ADR) Macquarie Group Ltd. China Overseas Land & Investment Ltd. 91 BOC Hong Kong Holdings Ltd. 87 Itau Unibanco Holding SA (ADR) 38 Industrials - 12.45% FANUC Corp. Bouygues SA Kurita Water Industries Ltd. SMC Corp. Assa Abloy AB, Class B Cae, Inc. JGC Corp. Andritz AG Schneider Electric SA Mitsubishi Corp. FirstGroup PLC Nidec Corp. 90 Information Technology - 12.12% Samsung Electronics Co. Ltd. (GDR) Murata Manufacturing Co. Ltd. Keyence Corp. SAP AG Hitachi Ltd. ASML Holding NV Canon, Inc. Trend Micro, Inc. Premier Farnell PLC Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) Nintendo Co. Ltd. Hamamatsu Photonics K.K. 92 Consumer Staples - 11.28% Danone SA Nestle SA Pernod-Ricard SA Tingyi (Cayman Islands) Holding Corp. Tesco PLC Diageo PLC L'Oreal SA Imperial Tobacco Group PLC Reckitt Benckiser Group PLC Ajinomoto Co., Inc. Energy - 11.11% Royal Dutch Shell PLC, Class A (ADR) BG Group PLC Seadrill Ltd. Fugro NV Cenovus Energy, Inc. Encana Corp. Imperial Oil Ltd. Pengrowth Energy Corp. 96 Cameco Corp. 90 Enbridge, Inc. 55 Consumer Discretionary - 9.51% Compagnie Financiere Richemont SA, Class A Hennes & Mauritz AB, Class B Bayerische Motoren Werke AG Li & Fung Ltd. LVMH Moet Hennessy Louis Vuitton SA Denso Corp. Whitbread PLC SES SA Virgin Media, Inc. Inditex SA Television Broadcasts Ltd. Shangri-La Asia Ltd. 91 GKN PLC 89 Dixons Retail PLC1 36 Li Ning Co. Ltd. 35 Health Care - 9.44% Shire PLC Novo Nordisk A/S, Class B Bayer AG Novartis AG Roche Holding AG Essilor International SA Sonova Holding AG1 Sysmex Corp. Cochlear Ltd. Nakanishi, Inc. 84 Materials - 9.27% Rio Tinto PLC Syngenta AG1 Air Liquide SA BHP Billiton Ltd. Newcrest Mining Ltd. Linde AG Inmet Mining Corp. Barrick Gold Corp. Israel Chemicals Ltd. (ADR) Anglo American PLC CRH PLC 92 Telecommunication Services - 4.54% Softbank Corp. Koninklijke KPN NV Swisscom AG Telstra Corp. Ltd. Telus Corp. Tele Norte Leste Participacoes SA (ADR) Utilities - 2.05% Hong Kong & China Gas Co. Ltd. National Grid PLC GDF Suez Total Common Stocks(cost: $50,630,000) Short-term securities - 6.10% Federal Home Loan Mortgage Corp. Discount notes, 0.06%, 11/09/112 $ John Deere Credit Ltd., 0.09%, 11/07/112 Proctor Gamble And Co., 0.09%, 01/20/122 The Walt Disney Co., 0.07%, 12/07/112 Total Short-term securities(cost: $3,050,000) Total investment securities (cost: $53,680,000) $ % Other assets less liabilities Net assets $ % 1 Non-income producing security. 2 Zero coupon bond; interest rate represents current yield to maturity. ADR - American Depositary Receipts GDR - Global Depositary Receipts See Notes to Financial Statements Capital U.S. Equity Fund October 31, 2011 Growth of $10,000 investment Here’s how a $10,000 investment in the Capital U.S. Equity Fund grew between April 1, 2011, when the fund began operations, and October 31, 2011, the end of the fund’s fiscal year. [begin mountain chart] Date Capital U.S. Equity Fund(2) S&P 500 Index(1) 3/31/2011 $ $ 4/30/2011 5/31/2011 6/30/2011 7/31/2011 8/31/2011 9/30/2011 10/31/2011 [end mountain chart] 1 The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of salescharges, commissions, or expenses. 2 Includes reinvested dividends. Results are for past periods and are not predictive of results for future periods.Current and future results may be lower or higher than those shown.Share price and returns will vary so investors may lose money.The results shown are before taxes on fund distributions and sale of fund shares. [begin pie chart] Investment portfolio- sector diversification Information Technology % Consumer Discretionary % Industrials % Financials % Energy % Materials % Health Care % Consumer Staples % Telecommunication Services % Utilities % Short-term securities & other assets less liabilities % Other includes short-term securities and other assets less liabilities [end pie chart] Capital U.S. Equity Fund Schedule of Investments at October 31, 2011 Shares Market value Percent of net assets Common Stocks - 97.46% Information Technology - 18.36% International Business Machines Corp. $ % Google, Inc., Class A1 Oracle Corp. Microsoft Corp. Broadcom Corp., Class A1 Jack Henry & Associates, Inc. Maxim Integrated Products, Inc. QUALCOMM, Inc. Visa, Inc., Class A Microchip Technology, Inc. KLA-Tencor Corp. TE Connectivity Ltd. Apple, Inc.1 First Solar, Inc.1 SAP AG (ADR)1 Accenture PLC, Class A Juniper Networks, Inc.1 Genpact Ltd.1 National Instruments Corp. 85 Nintendo Co. Ltd. (ADR) 79 Consumer Discretionary - 15.68% The Home Depot, Inc. Target Corp. Comcast Corp., Class A Tiffany & Co. Urban Outfitters, Inc.1 Stanley Black & Decker, Inc. Carnival Corp. The Walt Disney Co. Coach, Inc. Scripps Networks Interactive, Inc., Class A Signet Jewelers Ltd.1 NIKE, Inc., Class B Time Warner Cable, Inc. Omnicom Group, Inc. Nordstrom, Inc. Best Buy Co., Inc. DreamWorks Animation SKG, Inc., Class A1 The New York Times Co., Class A1 Pulte Group, Inc.1 Strayer Education, Inc. 85 Industrials - 14.66% United Technologies Corp. Danaher Corp. Emerson Electric Co. General Electric Co. Iron Mountain, Inc. 3M Co. Norfolk Southern Corp. Nielsen Holdings NV1 The Boeing Co. Caterpillar, Inc. Illinois Tool Works, Inc. Republic Services, Inc. United Parcel Service, Inc., Class B Union Pacific Corp. FedEx Corp. Jacobs Engineering Group, Inc.1 97 Energy - 13.10% Schlumberger Ltd. Cenovus Energy, Inc. Royal Dutch Shell PLC, Class B (ADR) Noble Energy, Inc. Chevron Corp. Royal Dutch Shell PLC, Class A (ADR) Encana Corp. EOG Resources, Inc. Dril-quip, Inc.1 Exxon Mobil Corp. Halliburton Co. Weatherford International Ltd.1 Imperial Oil Ltd. Cameco Corp. Health Care - 9.88% Shire PLC Allergan, Inc. Bristol-Myers Squibb Co. Seattle Genetics, Inc.1 Cerner Corp.1 UnitedHealth Group, Inc. Pharmasset, Inc.1 Pfizer, Inc. Novo Nordisk A/S Human Genome Sciences, Inc.1 Materials - 9.83% Allegheny Technologies, Inc. Monsanto Co. Air Products & Chemicals, Inc. Barrick Gold Corp. Ecolab, Inc. Nucor Corp. Vulcan Materials Co. Rio Tinto PLC Financials - 8.39% JPMorgan Chase & Co. The Goldman Sachs Group, Inc. BB&T Corp. Marsh & McLennan Cos., Inc. The Charles Schwab Corp. The Progressive Corp. Ace Ltd. Aon Corp. The Allstate Corp. Aflac, Inc. Consumer Staples - 4.25% PepsiCo, Inc. Nestle SA (ADR) Philip Morris International, Inc. Avon Products, Inc. Colgate-Palmolive Co. Costco Wholesale Corp. General Mills, Inc. Telecommunication Services - 1.73% American Tower Corp., Class A1 Verizon Communications, Inc. Utilities - 1.58% PG&E Corp. Edison International National Grid PLC Total Common Stocks(cost: $69,319,000) Short-term securities - 2.02% Federal Farm Credit Discount Notes, 0.025%, 11/30/112 $ Jupiter Securitization Co. LLC, 0.130%, 11/04/112 Total Short-term securities(cost: $1,500,000) Total investment securities (cost: $70,819,000) Other assets less liabilities Net assets $ % 1 Non-income producing security. 2 Zero coupon bond; interest rate represents current yield to maturity. ADR - American Depositary Receipts See Notes to Financial Statements Capital Core Municipal Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $227,053) $ Short-term investments, at value (cost: $16,220) Cash 88 Receivables for: Sales of investments – Sales of fund's shares – Interest Reimbursement from investment adviser 5 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares – Investment advisory services 74 Other accrued expenses 80 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income 1 Accumulated net realized loss Net unrealized appreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ See Notes to Financial Statements Capital Short-Term Municipal Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $113,932) $ Short-term investments, at value (cost: $25,840) Cash Receivables for: Sales of investments – Sales of fund's shares – Interest Reimbursement from investment adviser 7 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares – Investment advisory services 41 Other accrued expenses 62 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income – 1 Accumulated net realized loss Net unrealized appreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ 1 Amount rounds to less than $1,000. See Notes to Financial Statements Capital California Core Municipal Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $138,029) $ Short-term investments, at value (cost: $19,190) Cash Receivables for: Sales of investments – Sales of fund's shares Interest Reimbursement from investment adviser 3 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares 6 Investment advisory services 46 Other accrued expenses 61 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income 1 Accumulated net realized gain 32 Net unrealized appreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ See Notes to Financial Statements Capital California Short-Term Municipal Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $53,993) $ Short-term investments, at value (cost: $22,620) Cash Receivables for: Sales of investments – Sales of fund's shares 97 Interest Reimbursement from investment adviser 3 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares – Investment advisory services 22 Other accrued expenses 49 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income – Accumulated net realized gain 29 Net unrealized appreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ See Notes to Financial Statements Capital Core Bond Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $260,427) $ Short-term investments, at value (cost: $15,252) Cash 53 Receivables for: Sales of investments – Sales of fund's shares Interest Reimbursement from investment adviser 5 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services 83 Other accrued expenses 88 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income – Accumulated net realized gain Net unrealized appreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ See Notes to Financial Statements Capital Global Equity Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $118,561) $ Short-term investments, at value (cost: $10,650) Cash 55 Receivables for: Sales of investments Sales of fund's shares Dividends 89 Reimbursement from investment adviser 2 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares 35 Unified fees 83 Other accrued expenses 2 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income Accumulated net realized loss Net unrealized depreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ See Notes to Financial Statements Capital Non-U.S. Equity Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $50,630) $ Short-term investments, at value (cost: $3,050) Cash Receivables for: Sales of investments – Sales of fund's shares – Dividends 64 Reimbursement from investment adviser 2 66 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares – Unified fees 34 Other accrued expenses 1 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income Accumulated net realized loss Net unrealized depreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ See Notes to Financial Statements Capital U.S. Equity Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $69,319) $ Short-term investments, at value (cost: $1,500) Cash 68 Receivables for: Sales of investments Sales of fund's shares – Dividends 53 Reimbursement from investment adviser 2 Total assets Liabilities: Payables for: Purchases of investments – Repurchases of fund's shares – 1 Unified fees 40 Other accrued expenses 1 Total liabilities 41 Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income 39 Accumulated net realized gain Net unrealized appreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ 1 Amount rounds to less than $1,000. See Notes to Financial Statements Capital Core Municipal Fund Statement of operations for the year ended October 31, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services Administrative and accounting services 74 Registration fees 36 Audit and tax fees 27 Transfer agent services 13 Trustees' compensation 12 Other 11 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized loss on investments Net unrealized appreciation on investments Net realized loss and unrealized appreciation on investments Net increase in net assets resulting from operations $ See Notes to Financial Statements Capital Short-Term Municipal Fund Statement of operations for the year ended October 31, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services Administrative and accounting services 38 Registration fees 37 Audit and tax fees 27 Transfer agent services 12 Trustees' compensation 12 Other 8 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized loss on investments Net unrealized appreciation on investments Net realized loss and unrealized appreciation on investments Net increase in net assets resulting from operations $ See Notes to Financial Statements Capital California Core Municipal Fund Statement of operations for the year ended October 31, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services Administrative and accounting services 45 Registration fees 7 Audit and tax fees 27 Transfer agent services 13 Trustees' compensation 12 Other 8 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized gain on investments 33 Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ See Notes to Financial Statements Capital California Short-Term Municipal Fund Statement of operations for the year ended October 31, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services Administrative and accounting services 19 Registration fees 8 Audit and tax fees 27 Transfer agent services 12 Trustees' compensation 12 Other 6 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized gain on investments 38 Net unrealized appreciation on investments 84 Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ See Notes to Financial Statements Capital Core Bond Fund Statement of operations for the year ended October 31, 2011 (dollars in thousands) Investment income: Income: Interest (net of non U.S. taxes of $1) $ Fees and expenses: Investment advisory services Administrative and accounting services 77 Registration fees 39 Audit and tax fees 27 Transfer agent services 13 Trustees' compensation 12 Other 10 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized gain on investments Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ See Notes to Financial Statements Capital Global Equity Fund Statement of operations for the year ended October 31, 20111 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $41) $ Interest 6 Fees and expenses: Unified fees Trustees' compensation 7 Legal fees 3 Other – 2 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments and currency: Net realized loss on investments Net realized loss on currency Net unrealized depreciation on investments Net unrealized depreciation on currency translations Net realized loss and unrealized depreciation on investments and currency Net decrease in net assets resulting from operations $ 1 The Fund commenced operations on April 1, 2011. 2 Amount rounds to less than $1,000. See Notes to Financial Statements Capital Non-U.S. Equity Fund Statement of operations for the year ended October 31, 20111 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $40) $ Interest 2 Fees and expenses: Unified fees Trustees' compensation 7 Legal fees 2 Other – 2 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments and currency: Net realized loss on investments Net realized loss on currency Net unrealized depreciation on investments Net unrealized depreciation on currency translations Net realized loss and unrealized depreciation on investments and currency Net decrease in net assets resulting from operations $ 1 The Fund commenced operations on April 1, 2011. 2 Amount rounds to less than $1,000. See Notes to Financial Statements Capital U.S. Equity Fund Statement of operations for the year ended October 31, 20111 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $12) $ Interest 2 Fees and expenses: Unified fees Trustees' compensation 7 Legal fees 2 Other 2 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments and currency: Net realized gain on investments Net realized gain on currency – 2 Net unrealized depreciation on investments Net realized gain and unrealized depreciation on investments Net decrease in net assets resulting from operations $ 1 Endowments – Growth and Income Portfolio (the “Predecessor Fund”) was reorganized into the Capital U.S. Equity Fund at the close of business effective April 1, 2011. In connection with the reorganization, the Predecessor Fund transferred all of its assets and liabilities to the Capital U.S. Equity Fund and the fund changed its fiscal year-end from July to October. 2 Amount rounds to less than $1,000. See Notes to Financial Statements Capital Core Municipal Fund Statements of changes in net assets (dollars in thousands) For the year ended 10/31/11 For the year ended 10/31/101 Operations: Net investment income $ $ Net realized gain (loss) on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income Distributions from capital gain Total dividends and distributions Net capital share transactions Total increase (decrease) in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $1 and $-, respectively.) $ $ 1 The Fund commenced operations on April 13, 2010. See Notes to Financial Statements Capital Short-Term Municipal Fund Statements of changes in net assets (dollars in thousands) For the year ended 10/31/11 For the year ended 10/31/101 Operations: Net investment income $ $ Net realized gain (loss) on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income Distributions from capital gain Total dividends and distributions Net capital share transactions Total increase in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $-2 and $-, respectively.) $ $ 1 The Fund commenced operations on April 13, 2010. 2 Amount rounds to less than $1,000. See Notes to Financial Statements Capital California Core Municipal Fund Statements of changes in net assets (dollars in thousands) For the year ended 10/31/11 For the year ended 10/31/101 Operations: Net investment income $ $ Net realized gain on investments 33 3 Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income Distributions from capital gain Total dividends and distributions Net capital share transactions Total increase (decrease) in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $1 and $-, respectively.) $ $ 1 The Fund commenced operations on April 13, 2010. See Notes to Financial Statements Capital California Short-Term Municipal Fund Statements of changes in net assets (dollars in thousands) For the year ended 10/31/11 For the year ended 10/31/101 Operations: Net investment income $ $ Net realized gain (loss) on investments 38 Net unrealized appreciation on investments 84 Net increase in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income Distributions from capital gain – – Total dividends and distributions Net capital share transactions Total increase in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $- and $-2, respectively.) $ $ 1 The Fund commenced operations on April 13, 2010. 2 Amount rounds to less than $1,000. See Notes to Financial Statements Capital Core Bond Fund Statements of changes in net assets (dollars in thousands) For the year ended 10/31/11 For the year ended 10/31/101 Operations: Net investment income $ $ Net realized gain on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income Distributions from capital gain Total dividends and distributions Net capital share transactions Total increase in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $- and $-, respectively.) $ $ 1 The Fund commenced operations on April 13, 2010. See Notes to Financial Statements Capital Global Equity Fund Statement of changes in net assets (dollars in thousands) For the year ended 10/31/111 Operations: Net investment income $ Net realized loss on investments and currency Net unrealized depreciation on investments and currency Net decrease in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income – Distributions from capital gain – Total dividends and distributions – Net capital share transactions Total increase in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $396.) $ 1 The Fund commenced operations on April 1, 2011. See Notes to Financial Statements Capital Non-U.S. Equity Fund Statement of changes in net assets (dollars in thousands) For the year ended 10/31/111 Operations: Net investment income $ Net realized loss on investments and currency Net unrealized depreciation on investments and currency Net decrease in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income – Distributions from capital gain – Total dividends and distributions – Net capital share transactions Total increase in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $234.) $ 1 The Fund commenced operations on April 1, 2011. See Notes to Financial Statements Capital U.S. Equity Fund Statements of changes in net assets (dollars in thousands) For the year ended 10/31/111 For the eight months ended 3/31/11 For the year ended 7/31/10 Operations: Net investment income $ $ Net realized gain on investments and currency Net unrealized appreciation (depreciation) on investments and currency Net increase (decrease) in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income Distributions from capital gain – – – Total dividends and distributions Net capital share transactions Total increase (decrease) in net assets Net assets: Beginning of year End of year (including undistributed net investment income: $39, $1 and $205, respectively.) $ $ 1 Endowments – Growth and Income Portfolio (the “Predecessor Fund”) was reorganized into the Capital U.S. Equity Fund at the close of business effective April 1, 2011. In connection with the reorganization, the Predecessor Fund transferred all of its assets and liabilities to the Capital U.S. Equity Fund and the fund changed its fiscal year-end from July to October. See Notes to Financial Statements Capital Private Client Services Funds Notes to financial statements 1.Organization Capital Private Client Services Funds (the “Trust”) was organized on October 22, 2009 as a Delaware statutory trust. The Trust is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The Trust has five fixed income funds (Capital Core Municipal Fund, Capital Short-Term Municipal Fund, Capital California Core Municipal Fund, Capital California Short-Term Municipal Fund and Capital Core Bond Fund) and three equity funds (Capital Global Equity Fund, Capital Non-U.S. Equity Fund and Capital U.S. Equity Fund) (each a “Fund,” collectively the “Funds”). On April 1, 2011, Capital Global Equity Fund and Capital Non-U.S. Equity Fund each obtained its initial capitalization of $25,000,000 from the sale of shares of beneficial interest to Capital Guardian Trust Company. The Trust’s fiscal year ends on October 31. Each Fund offers one class of shares. Endowments-Growth and Income Portfolio (the “Predecessor Fund”), was reorganized into the Capital U.S. Equity Fund, effective at the close of business April 1, 2011, pursuant to an Agreement and Plan of Reorganization, dated March 25, 2011, and approved by the shareholders of the Predecessor Fund.The Predecessor Fund transferred all of its assets and liabilities to the Capital U.S. Equity Fund. In connection with the reorganization, the fiscal year end and tax year end of the Predecessor Fund was changed from July 31 to October 31 to conform with the other series of the Trust. Capital Core Municipal Fund seeks to provide current income exempt from federal income tax and to preserve capital.Capital Short-Term Municipal Fund seeks to preserve capital and secondarily to provide current income exempt from federal income tax.Capital California Core Municipal Fund seeks to provide current income exempt from federal and California income taxes and to preserve capital.Capital California Short-Term Municipal Fund seeks to preserve capital and secondarily to provide current income exempt from federal and California income taxes.Capital Core Bond Fund seeks to provide current income and to preserve capital. Capital Global Equity Fund and Capital Non-U.S. Equity Fund seek to preserve capital while providing growth and Capital U.S. Equity Fund also seeks to preserve capital while providing growth and secondarily seeks to provide income. 2.Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The Funds follow the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the Funds as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the Funds will segregate liquid assets sufficient to meet their payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Dividends and distributions to shareholders – Dividends paid to shareholders are declared and paid monthly for the Fixed Income funds after the determination of each Fund’s net investment income. Dividends paid to shareholders for the Equity funds are recorded on the ex-dividend date. Distributions paid to shareholders are recorded on the ex-dividend date for all funds. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3.Valuation The Funds’ investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The Funds generally determine their net asset values as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The Funds use the following methods and inputs to establish the fair value of their assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the Funds are authorized to invest. However, these classifications are not exclusive and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed obligations; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the Funds’ Board of Trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications – The Funds classify their assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the Funds’ determinations of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the Funds’ valuation levels as of October 31, 2011 (dollars in thousands): Investment Securities Level 1 Level 2 Level 3 Total Capital Core Municipal Fund Long-term investments Bonds & notes $ – $ $ – $ Short-term investments – – Total Investments $ – $ $ – $ Capital Short-Term Municipal Fund Long-term investments Bonds & notes $ – $ $ – $ Short-term investments – – Total Investments $ – $ $ – $ Capital California Core Municipal Fund Long-term investments Bonds & notes $ – $ $ – $ Short-term investments – – Total Investments $ – $ $ – $ Capital California Short-Term Municipal Fund Long-term investments Bonds & notes $ – $ $ – $ Short-term investments – – Total Investments $ – $ $ – $ Investment Securities Level 1 Level 2 Level 3 Total Capital Core Bond Fund Bonds, notes and other debt investments: U.S. government & government agency bonds & notes $ – $ $ – $ Mortgage-backed obligations – – Corporate bonds & notes – – Municipals – – Government agency bonds & notes outside the U.S. – – Asset-backed obligations – – Short-term investments – – Total investments $ – $ $ – $ Capital Global Equity Fund Common Stocks: Information Technology $ $ 1 $ – $ Consumer Discretionary $ $ 1 – Industrials $ $ 1 – Financials $ $ 1 – Energy $ $ 1 – Materials $ $ 1 – Health Care $ $ 1 – Consumer Staples $ $ 1 – Telecommunication Services $ $ 1 – Utilities $ $ 1 – Short-term investments – – Total Investments $ $ $ – $ Capital Non-U.S. Equity Fund Common Stocks: Financials $ $ 2 $ – $ Industrials $ $ 2 – Information Technology $ $ 2 – Consumer Staples $ – $ 2 – Energy $ $ 2 – Consumer Discretionary $ $ 2 – Health Care $ – $ 2 – Materials $ $ 2 – Telecommunication Services $ $ 2 – Utilities $ – $ 2 – Short-term investments – – Total Investments $ $ $ – $ Capital U.S. Equity Fund Common Stocks3 $ $ – $ – $ Short-term investments – – Total Investments $ $ $ – $ 1Includes certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of trading; therefore, $49,351 of investment securities were classified as Level 2 instead of Level 1. 2Includes certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of trading; therefore, $41,110 of investment securities were classified as Level 2 instead of Level 1. 3The level classification by major category of investments is the same as the category presentation in the Schedule of Investments. At October 31, 2011, there were no significant transfers between Level 1 and Level 2.There were no Level 3 securities held in the Funds during the year ended October 31, 2011. In May 2011, the FASB issued Accounting Standards Update No.2011-04 (“ASU 2011-04”), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. ASU 2011-04 expands ASC 820’s disclosure requirements to include, for any measurements using level 3 inputs, a quantitative disclosure of the unobservable inputs and assumptions used in the measurement, a description of the valuation processes in place, and a narrative description of the sensitivity of the fair value to changes in unobservable inputs and interrelationships between those inputs. ASU 2011-04 also amends ASC820 to require entities to disclose any transfers into and out of levels 1 and 2. ASU 2011-04 is effective for annual periods beginning after December 15, 2011. The Trust is currently assessing the impact that the adoption of the ASU 2011-04 will have on the Trust’s financial statement disclosures. 4.Risk factors Investing in the Funds may involve certain risks including, but not limited to, those described below. Market conditions – The prices of, and the income generated by, the securities held by the Funds may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the Funds. Investing in bonds – Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities.In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the Funds having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Credit and liquidity support – Changes in the credit quality of banks and financial institutions providing credit and liquidity support features could cause the Funds to experience a loss and may affect their share price. Investing in lower rated bonds – Lower rated bonds and other lower rated debt securities generally have higher rates of interest and involve greater risk of default or price declines due to changes in the issuer’s creditworthiness than higher quality debt securities. The market prices of these securities may fluctuate more than higher quality debt securities and may decline significantly in periods of general economic difficulty. Thinly traded securities – There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value or sell. Investing in similar municipal bonds – Investing significantly in municipal obligations of issuers in the same state or similar project type may make the Funds more susceptible to certain economic, political or regulatory occurrences. As a result, the potential for fluctuations in a Fund’s share price may increase. Management – The investment adviser to the Funds actively manages the Funds’ investments. Consequently, the Funds are subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the Funds to lose value or their results to lag relevant benchmarks or other funds with similar objectives. Investing in municipal bonds of issuers within the state of California–Because the Capital California Core Municipal Fund and Capital California Short-Term Municipal Fund invest in securities of issuers within the state of California, these funds are more susceptible to factors adversely affecting issuers of California securities than comparable municipal bond mutual funds that do not concentrate their investments in a single state.For example, in the past, California voters have passed amendments to the state’s constitution and other measures that limit the taxing and spending authority of California governmental entities, and future voter initiatives may adversely affect California municipal bonds. Investing in securities backed by the U.S. government – Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates.Securities issued by government-sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government are neither issued nor guaranteed by the U.S. government. Investing in mortgage-related securities–Many types of bonds and other debt securities, including mortgage-backed securities, are subject to prepayment risk, as well as the risks associated with investing in debt securities in general. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the Funds may have to reinvest the prepaid principal in lower yielding securities, thus reducing the Funds’ income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended. This reduces the potential for the Funds to invest the principal in higher yielding securities. Investing in growth-oriented stocks – Growth-oriented stocks and other equity-type securities may involve larger price swings and greater potential for loss than other types of investments. Investing outside the United States–Securities of issuers domiciled outside the United States, or with significant operations outside the United States, may lose value because of political, social, economic or market developments in the countries or regions in which the issuer operates. These securities may also lose value due to changes in foreign currency exchange rates against the U.S. dollar and/or currencies of other countries. Securities markets in certain countries may be more volatile and/or less liquid than those in the United States. Investments outside the United States may also be subject to different settlement and accounting practices and different regulatory, legal and reporting standards, and may be more difficult to value, than those in the United States. The risks of investing outside the United States may be heightened in connection with investments in emerging and developing countries. Investing in income-oriented stocks – Income provided by the Funds may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the Funds invest. 5.Taxation and distributions Federal income taxation – The Funds comply with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intend to distribute substantially all of their net income and net capital gains each year. The Funds are not subject to income taxes to the extent taxable income and net capital gains are distributed. Generally, income earned by Capital Core Municipal Fund, Capital Short-Term Municipal Fund, Capital California Core Municipal Fund and Capital California Short-Term Municipal Fund is exempt from federal income taxes; however, these funds may earn taxable income from certain investments. As of and during the year ended October 31, 2011, the Funds did not have a liability for any unrecognized tax benefits.The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations.During the year, the Funds did not incur any interest or penalties. Non-U.S. Taxation – Dividend and interest income are recorded net of non-U.S. taxes paid. Gains realized by the Funds on the sale of securities in certain countries are subject to non-U.S. taxes. The Funds record a liability based on unrealized gains to provide for potential non-U.S. taxes payable upon the sale of these securities. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to different treatment for items such as currency gains and losses; short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; unrealized appreciation of certain investments in securities outside the U.S.; net capital losses; cost of investments sold; and amortization of market discounts. The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the Funds for financial reporting purposes. The tax character of distributions paid during the year ended October 31, 2011 and period ended October 31, 2010, the most recently completed tax year, were as follows (dollars in thousands): Tax-Exempt Ordinary Income Long-Term Capital Gains Capital Core Municipal Fund $ $ $ $
